Exhibit 10.1


--------------------------------------------------------------------------------

[wellsfargologofont.jpg]Loan Number: 6023ZMC




EXECUTION COPY




AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT


Dated as of July 17, 2014


by and among


MHC Operating Limited Partnership,
as Borrower,


Equity LifeStyle Properties, Inc.,
as Parent,


The financial institutions party hereto
and their assignees under Section 12.5.,
as Lenders,


and


WELLS FARGO Bank, National Association,
as Administrative Agent,


______________________________________________________


WELLS FARGO SECURITIES, LLC
and
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Joint Lead Arrangers
and
Joint Bookrunners,


BANK OF AMERICA, N.A.,
as Syndication Agent,


and


U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I. Definitions
1


 
Section 1.1. Definitions.
1


 
Section 1.2. General; References to Central time.
24


 
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
25


Article II. Credit Facility
25


 
Section 2.1. Revolving Loans.
25


 
Section 2.2. Term Loans.
26


 
Section 2.3. Letters of Credit.
26


 
Section 2.4. Swingline Loans.
29


 
Section 2.5. Rates and Payment of Interest on Loans.
31


 
Section 2.6. Number of Interest Periods.
32


 
Section 2.7. Repayment of Loans.
32


 
Section 2.8. Prepayments.
32


 
Section 2.9. Continuation.
32


 
Section 2.10. Conversion.
33


 
Section 2.11. Notes.
33


 
Section 2.12. Voluntary Reductions of the Revolving Commitment.
34


 
Section 2.13. Extension of Revolving Termination Date.
34


 
Section 2.14. Expiration Date of Letters of Credit Past Commitment Termination.
34


 
Section 2.15. Amount Limitations.
34


 
Section 2.16. Increase in Revolving Commitments.
35


 
Section 2.17. Funds Transfer Disbursements.
36


 
Section 2.18. Reallocations on Effective Date.
36


Article III. Payments, Fees and Other General Provisions
36


 
Section 3.1. Payments.
36


 
Section 3.2. Pro Rata Treatment.
37


 
Section 3.3. Sharing of Payments, Etc.
38


 
Section 3.4. Several Obligations.
38


 
Section 3.5. Fees.
38


 
Section 3.6. Computations.
39


 
Section 3.7. Usury.
39


 
Section 3.8. Statements of Account.
39


 
Section 3.9. Defaulting Lenders.
40


 
Section 3.10. Taxes.
42


Article IV. Yield Protection, Etc.
45


 
Section 4.1. Additional Costs; Capital Adequacy.
45


 
Section 4.2. Suspension of LIBOR Loans.
47


 
Section 4.3. Illegality.
47


 
Section 4.4. Compensation.
48


 
Section 4.5. Treatment of Affected Loans.
48


 
Section 4.6. Affected Lenders.
49


 
Section 4.7. Change of Lending Office.
49


 
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
49


Article V. Conditions Precedent
49







--------------------------------------------------------------------------------




 
Section 5.1. Initial Conditions Precedent.
49


 
Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
51


Article VI. Representations and Warranties
52


 
Section 6.1. Representations and Warranties.
52


 
Section 6.2. Survival of Representations and Warranties, Etc.
57


Article VII. Affirmative Covenants
57


 
Section 7.1. Preservation of Existence and Similar Matters.
57


 
Section 7.2. Compliance with Applicable Law.
58


 
Section 7.3. Maintenance of Property.
58


 
Section 7.4. Conduct of Business.
58


 
Section 7.5. Insurance.
58


 
Section 7.6. Payment of Taxes.
58


 
Section 7.7. Books and Records; Inspections.
58


 
Section 7.8. Use of Proceeds.
59


 
Section 7.9. Environmental Matters.
59


 
Section 7.10. Further Assurances.
59


 
Section 7.11. REIT Status.
59


 
Section 7.12. Exchange Listing.
59


Article VIII. Information
60


 
Section 8.1. Quarterly Financial Statements.
60


 
Section 8.2. Year‑End Statements.
60


 
Section 8.3. Compliance Certificate.
60


 
Section 8.4. Other Information.
60


 
Section 8.5. Electronic Delivery of Certain Information.
62


 
Section 8.6. Public/Private Information.
62


 
Section 8.7. USA Patriot Act Notice; Compliance.
62


 
Section 8.8. Qualifying Unencumbered Properties.
63


Article IX. Negative Covenants
63


 
Section 9.1. Financial Covenants.
63


 
Section 9.2. Indebtedness.
65


 
Section 9.3. Liens.
66


 
Section 9.4. Negative Pledge.
67


 
Section 9.5. Restrictions on Intercompany Transfers.
67


 
Section 9.6. Merger, Consolidation, Sales of Assets and Other Arrangements.
67


 
Section 9.7. Plan Assets.
68


 
Section 9.8. Fiscal Year.
68


 
Section 9.9. Modifications of Organizational Documents.
68


 
Section 9.10. Transactions with Affiliates.
68


 
Section 9.11. Environmental Matters.
69


 
Section 9.12. Derivatives Contracts.
69


Article X. Default
69


 
Section 10.1. Events of Default.
69


 
Section 10.2. Remedies Upon Event of Default.
72


 
Section 10.3. Remedies Upon Default.
73


 
Section 10.4. Marshaling; Payments Set Aside.
73


 
Section 10.5. Allocation of Proceeds.
73







--------------------------------------------------------------------------------




 
Section 10.6. Letter of Credit Collateral Account.
74


 
Section 10.7. Rescission of Acceleration by Supermajority Lenders.
75


 
Section 10.8. Performance by Administrative Agent.
75


 
Section 10.9. Rights Cumulative.
76


Article XI. The Administrative Agent
76


 
Section 11.1. Appointment and Authorization.
76


 
Section 11.2. Wells Fargo as Lender.
77


 
Section 11.3. Approvals of Lenders.
77


 
Section 11.4. Notice of Events of Default.
77


 
Section 11.5. Administrative Agent’s Reliance.
78


 
Section 11.6. Indemnification of Administrative Agent.
78


 
Section 11.7. Lender Credit Decision, Etc.
79


 
Section 11.8. Successor Administrative Agent.
79


 
Section 11.9. Titled Agents.
80


 
Section 11.10. Specified Derivatives Contracts
80


Article XII. Miscellaneous
81


 
Section 12.1. Notices.
81


 
Section 12.2. Expenses.
82


 
Section 12.3. Setoff.
83


 
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
83


 
Section 12.5. Successors and Assigns.
84


 
Section 12.6. Amendments and Waivers.
88


 
Section 12.7. Nonliability of Administrative Agent and Lenders.
90


 
Section 12.8. Confidentiality.
90


 
Section 12.9. Indemnification.
91


 
Section 12.10. Termination; Survival.
93


 
Section 12.11. Severability of Provisions.
93


 
Section 12.12. GOVERNING LAW.
93


 
Section 12.13. Counterparts.
93


 
Section 12.14. Obligations with Respect to Loan Parties.
93


 
Section 12.15. Independence of Covenants.
93


 
Section 12.16. Limitation of Liability.
94


 
Section 12.17. Entire Agreement.
94


 
Section 12.18. Construction.
94


 
Section 12.19. Headings.
94


 
Section 12.20. No Novation.
94


 
 
 
 
 
 
SCHEDULE I
Revolving Commitments and Term Loans
 
SCHEDULE 1.1.
Qualifying Unencumbered Properties
 
SCHEDULE 6.1.(b)
Ownership Structure
 
SCHEDULE 6.1.(h)
Litigation
 
SCHEDULE 9.10.
Transactions with Affiliates
 
 
 
 
 
 
 
EXHIBIT A
Form of Assignment and Assumption Agreement
 
EXHIBIT B
Form of Guaranty
 
EXHIBIT C
Form of Notice of Revolving Borrowing
 
EXHIBIT D
Form of Notice of Continuation
 





--------------------------------------------------------------------------------




EXHIBIT E
Form of Notice of Conversion
 
EXHIBIT F
Form of Notice of Swingline Borrowing
 
EXHIBIT G
Form of Revolving Note
 
EXHIBIT H
Form of Swingline Note
 
EXHIBIT I
Form of Disbursement Instruction Agreement
 
EXHIBIT J
Form of Opinion of Counsel
 
EXHIBIT K
Form of Compliance Certificate
 
EXHIBIT L
Form of Term Note
 
EXHIBIT M
Form of Notice of Term Borrowing
 
EXHIBIT N
Forms of U.S. Tax Compliance Certificates
 









--------------------------------------------------------------------------------






THIS AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT (this “Agreement”)
dated as of July 17, 2014 by and among MHC OPERATING LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Illinois (the
“Borrower”), Equity LifeStyle Properties, Inc., a corporation formed under the
laws of the State of Maryland (the “Parent”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 12.5. (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with WELLS FARGO SECURITIES,
LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead
Arrangers and Joint Bookrunners (each a “Lead Arranger”), BANK OF AMERICA, N.A.,
as Syndication Agent (the “Syndication Agent”) and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent (the “Documentation Agent”).


WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower (a) a $380,000,000 revolving credit facility on the
terms and conditions contained in that certain Amended and Restated Credit
Agreement dated as of May 19, 2011 (as amended and in effect immediately prior
to the date hereof, the “Existing Revolving Credit Agreement”) by and among the
Borrower, the Parent, such Lenders, certain other financial institutions and the
Administrative Agent and (b) a $200,000,000 term loan facility on the terms and
conditions contained in that certain Term Loan Agreement dated as of July 1,
2011 (as in effect immediately prior to the date hereof, the “Existing Term Loan
Agreement”; together with the Existing Revolving Credit Agreement, the “Existing
Agreements”), by and among the Borrower, the Parent, such Lenders, certain other
financial institutions and the Administrative Agent; and


WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the terms of, and to consolidate the obligations owing by the Borrower under,
the Existing Agreements to make available to the Borrower credit facilities in
the initial aggregate amount of $600,000,000, which will include a $400,000,000
revolving credit facility with a $50,000,000 swingline subfacility and a
$50,000,000 letter of credit subfacility, and a $200,000,000 term loan facility,
all on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Agreements are hereby amended, restated and consolidated as
follows:


Article I. Definitions
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accommodation Obligations” as applied to any Person, means any obligation,
contingent or otherwise, of that Person in respect of which that Person is
liable for any Indebtedness or other obligation or liability of another Person,
including without limitation and without duplication (a) any such Indebtedness,
obligation or liability directly or indirectly guaranteed, endorsed (otherwise
than for collection or deposit in the ordinary course of business), co‑made or
discounted or sold with recourse by that Person, or in respect of which that
Person is otherwise directly or indirectly liable, including Contractual
Obligations (contingent or otherwise) arising through any agreement to purchase,
repurchase or otherwise acquire such Indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make payment other than for value received and
(b) any obligation of such Person arising through such Person’s status as a
general partner of a general or limited partnership with respect to any
Indebtedness, obligation or liability of such general or limited partnership.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Adjusted EBITDA” means, for any given period, (a) the EBITDA for such period,
minus (b) Capital Reserves.

-1

--------------------------------------------------------------------------------






“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 4.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Anti-Corruption Laws” means all applicable laws, rules and regulations of any
jurisdiction applicable to the Parent, the Borrower or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption,
including without limitation, Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., and any foreign counterpart thereto.


“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the Applicable Margins are determined in
accordance with the definition thereof:


Level
Facility Fee
1
0.20%
2
0.20%
3
0.25%
4
0.30%
5
0.35%



Any change in the applicable Level at which the Applicable Margins are
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee. The provisions of this definition shall be subject to
Section 2.5.(c).


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Margin” means, with respect to a particular Class and Type of Loan,
the percentage rate set forth below corresponding to the ratio of Total
Indebtedness to Total Asset Value as determined in accordance with
Section 9.1.(a):



-2

--------------------------------------------------------------------------------




Level
Ratio of Total Indebtedness to Total Asset Value
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Term Loans that are LIBOR Loans
Applicable Margin for Term Loans that are Base Rate Loans
1
Less than or equal to 0.40 to 1.00
1.20%
0.20%
1.35%
0.35%
2
Greater than 0.40 to 1.00 but less than or equal to 0.45 to 1.00
1.25%
0.25%
1.40%
0.40%
3
Greater than 0.45 to 1.00 but less than or equal to 0.50 to 1.00
1.30%
0.30%
1.50%
0.50%
4
Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00
1.40%
0.40%
1.65%
0.65%
5
Greater than 0.55 to 1.00
1.65%
0.65%
1.95%
0.95%



The Applicable Margins shall be determined by the Administrative Agent from time
to time in accordance with the table above, based on the range which the ratio
of Total Indebtedness to Total Asset Value as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 8.3.
then falls in the table set forth above (each such range a “Level”). Any
adjustment to the Applicable Margins shall be effective as of the first day of
the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 8.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 8.3., the Applicable Margins shall equal the
percentages corresponding to Level 5 until the first day of the calendar month
immediately following the month that the required Compliance Certificate is
delivered. Notwithstanding the foregoing, for the period from the Effective Date
through but excluding the date on which the Administrative Agent first
determines the Applicable Margins as set forth above, the Applicable Margins
shall be determined based on Level 1. Thereafter, such Applicable Margin shall
be adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.5.(c).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignee” has the meaning given that term in Section 12.5.(b).


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, without duplication, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capital Lease and
(c) all Synthetic Debt of such Person.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

-3

--------------------------------------------------------------------------------






“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.5.(c).


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.


“California Hawaiian Case” means California Case No. 109CV140751 pending as of
the Agreement Date in the Superior Court for Santa Clara County, California.


“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


“Capital Reserves” means, for any period and with respect to any manufactured
home or recreational vehicle site which is then leased on an annual basis, an
amount equal to (a) $200, times (b) the number of days in such period, divided
by (c) 365. If the term Capital Reserves is used without reference to any
specific Property, then it shall be determined on an aggregate basis with
respect to all manufactured home and recreational vehicle sites then leased on
an annual basis and the applicable Ownership Shares of all such manufactured
home and recreational vehicle of all Unconsolidated Affiliates.


“Capitalization Rate” means six and one-half per cent (6.50%).


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Revolving
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the Issuing Bank shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the federal government of the United States of
America or issued by an agency thereof and backed by the full faith and credit
of the United States of America, in each case maturing within 1 year after the
date of acquisition thereof; (b) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within 90 days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two nationally recognized rating
services reasonably acceptable to the Administrative Agent; (c) domestic
corporate bonds, other than domestic corporate bonds issued by the Parent or any
of its Affiliates, maturing no more than 2 years after the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A or the
equivalent from two nationally recognized rating services reasonably acceptable
to the Administrative Agent; (d) variable-rate domestic corporate notes or
medium term corporate notes, other than notes issued by the Parent or any of its
Affiliates, maturing or resetting no more than 1 year after the date of
acquisition thereof and having a rating of at least AA or the equivalent from
two nationally

-4

--------------------------------------------------------------------------------




recognized rating services reasonably acceptable to the Administrative Agent;
(e) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by the Parent or any of its Affiliates,
and, at the time of acquisition, having a long-term rating of at least A or the
equivalent from a nationally recognized rating service reasonably acceptable to
the Administrative Agent and having a short-term rating of at least A-1 and P-1
from S&P and Moody’s, respectively (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, then the highest rating from such other
nationally recognized rating services reasonably acceptable to the
Administrative Agent); (f) domestic and Eurodollar certificates of deposit or
domestic time deposits or Eurotime deposits or bankers’ acceptances (foreign or
domestic) that are issued by a bank (i) which has, at the time of acquisition, a
long-term rating of at least A or the equivalent from a nationally recognized
rating service reasonably acceptable to the Administrative Agent and (ii) if a
domestic bank, which is a member of the Federal Deposit Insurance Corporation;
and (g) overnight securities repurchase agreements, or reverse repurchase
agreements secured by any of the foregoing types of securities or debt
instruments, provided that the collateral supporting such repurchase agreements
shall have a value not less than 101% of the principal amount of the repurchase
agreement plus accrued interest.


“Class” (a)  when used with respect to a Loan, refers to whether such Loan is a
Revolving Loan or a Term Loan and (b) when used with respect to a Lender, refers
to whether such Lender has a Loan or Commitment with respect to a particular
Class of Loans or Commitments.


“Commitment” means a Revolving Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.


“Contractual Obligation,” as applied to any Person, means any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
lease, contract, undertaking, document or instrument to which that Person is a
party or by which it or any of its properties is bound, or to which it or any of
its properties is subject (including without limitation any restrictive covenant
affecting such Person or any of its properties).


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.


“Credit Event” means either of the following: (a) the making (or deemed making)
of any Loan and (b) the issuance of a Letter of Credit or the amendment of a
Letter of Credit that extends the maturity, or increases the Stated Amount, of
such Letter of Credit.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both, in each case, as set forth in such Section.

-5

--------------------------------------------------------------------------------






“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in the case of a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) in the
case of a Revolving Lender, has failed, within 3 Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swingline Lender and each
Lender.


“Derivatives Contract” means a “swap agreement” as defined in Section 101 the
Bankruptcy Code.


“Derivatives Support Document” means (a) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (b) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).


“Designated Use Property” means a property owned and operated primarily (a) for
the purpose of leasing sites to individuals on which such individuals place
manufactured homes or recreational vehicles for the purpose of occupying such
manufactured homes or recreational vehicles, (b) as a daily stay campground,
membership interest campground or park model community, or (c) for the purpose
of renting cabins, manufactured homes or recreational vehicles on such property
to individuals.



-6

--------------------------------------------------------------------------------




“Designated Use Property Ownership Interests” means partnership, joint venture,
membership or other Equity Interests issued by any Person engaged primarily in
the business of developing, owning, and managing Designated Use Properties.


“Development Activity” means construction in process, that is being performed by
or at the direction of the Borrower, any Subsidiary or any Unconsolidated
Affiliate, at any Designated Use Property that will be owned and operated by the
Borrower, any Subsidiary or any Unconsolidated Affiliate upon completion of
construction, including construction in process at Designated Use Properties not
owned by the Borrower, any Subsidiary or any Unconsolidated Affiliate but which
the Borrower, any Subsidiary or any Unconsolidated Affiliate has the contractual
obligation to purchase. “Development Activity” shall not include construction in
process for the purpose of expanding Designated Use Properties owned by the
Borrower, any Subsidiary or any Unconsolidated Affiliate.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit I to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, for any period and without duplication (a) Net Income for such
period, plus (b) depreciation and amortization expense and other non‑cash items
deducted in the calculation of Net Income for such period, plus (c) Interest
Expense deducted in the calculation of Net Income for such period, plus
(d) Income Taxes deducted in the calculation of Net Income for such period,
minus (e) the gains (and plus the charges) from extraordinary or unusual items
or asset sales or write‑ups (or non-cash write-downs) or forgiveness of
indebtedness included in the calculation of Net Income, for such period, minus
(f) earnings of Subsidiaries for such period distributed to third parties, plus
(g) the amount of deferred revenues less deferred expenses relating to
membership sales by the Parent and its Subsidiaries during such period deducted
in the calculation of Net Income for such period, minus (h) interest income for
such period from Mezzanine Debt Investments, plus (i) the Parent’s Ownership
Share of EBITDA of its Unconsolidated Affiliates for such period.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include any Person specified in clause (v) or (vi) of Section 12.5.(b).


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership,

-7

--------------------------------------------------------------------------------




member or trust interests therein), whether voting or nonvoting, and whether or
not such share, warrant, option, right or other interest is authorized or
otherwise existing on any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time (including the expiration of
any applicable cure period) or any other condition has been satisfied, in each
case, as specified in such Section.


“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Non-Recourse Indebtedness of such Subsidiary
and (b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument, or agreement evidencing such
Non-Recourse Indebtedness or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Non-Recourse
Indebtedness.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell,

-8

--------------------------------------------------------------------------------




support or other agreement for the benefit of the applicable Loan Party,
including under Section 31 of the Guaranty). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to an Applicable Law in
effect on the date on which (i) such Recipient acquires such interest in the
Loan or Commitment (other than pursuant to an assignment request by the Borrower
under Section 4.6.) or (ii) such Recipient changes its lending office, except in
each case to the extent that, pursuant to Section 3.10., amounts with respect to
such Taxes were payable either to such Recipient’s assignor immediately before
such Recipient became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.10.(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.


“Existing Agreements” has the meaning given such term in the first “WHEREAS”
clause of this Agreement.


“Existing Revolving Credit Agreement” has the meaning given such term in the
first “WHEREAS” clause of this Agreement.


“Existing Term Lenders” has the meaning given that term in Section 2.2.


“Existing Term Loan” has the meaning given that term in Section 2.2.


“Existing Term Loan Agreement” has the meaning given such term in the first
“WHEREAS” clause of this Agreement.


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version to the extent
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any applicable intergovernmental agreement with respect thereto.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.



-9

--------------------------------------------------------------------------------




“Fee Letter” means that certain fee letter dated as of June 18, 2014, by and
among the Parent, the Borrower, the Lead Arrangers, Bank of America, N.A. and
Wells Fargo Bank, National Association.


“Fees” means, without duplication, the fees and commissions provided for or
referred to in Section 3.5. and any other fees payable by the Borrower
hereunder, under any other Loan Document or under the Fee Letter.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness made by
such Person during such period (excluding balloon, bullet or similar payments of
principal that repays such Indebtedness in full), plus (c) the aggregate of all
Preferred Dividends paid in cash by such Person during such period. The Parent’s
Ownership Share of the Fixed Charges of its Unconsolidated Affiliates will be
included in the calculation of “Fixed Charges”.


“Foreign Lender” means any Recipient that is not a U.S. Person.


“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds from Operations” means “Funds from Operations” as defined in, and
calculated consistent with, the White Paper on Funds from Operations dated April
2002 issued by the National Association of Real Estate Investment Trusts, Inc.,
but without giving effect to any supplements, amendments or other modifications
promulgated after the Agreement Date.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).


“Guarantor” means the Parent.



-10

--------------------------------------------------------------------------------




“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. and substantially in the form of
Exhibit B.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosive substances or any radioactive materials; (d) asbestos in
any form; and (e) electrical equipment which contains any oil or dielectric
fluid containing levels of polychlorinated biphenyls in excess of fifty parts
per million.


“Income Taxes” means all federal, state, local and foreign income and gross
receipts taxes.


“Indebtedness,” as applied to any Person (and without duplication), means all of
the following, whether or not considered indebtedness or liabilities under GAAP:
(a) all indebtedness, obligations or other liabilities (whether secured,
unsecured, recourse, non-recourse, direct, senior or subordinate) of such Person
for borrowed money; (b) all indebtedness, obligations or other liabilities of
such Person evidenced by Securities or other similar instruments; (c) all
reimbursement obligations and other liabilities (contingent or otherwise) of
such Person with respect to letters of credit or banker’s acceptances issued for
such Person’s account or other similar instruments (including bank guaranties,
surety bonds, comfort letters, keep-well agreement and capital maintenance
agreements) for which a contingent liability exists, in each case whether or not
the same have been presented for payment; (d) net obligations under any
Derivatives Contract (which shall be deemed to have an amount equal to the
Derivatives Termination Value thereof at such time but in no event shall be less
than zero); (e) all obligations of such Person to pay the deferred purchase
price of property or services; (f) all obligations of such Person in respect of
Capital Leases and all Synthetic Lease Obligations and Synthetic Debt of such
Person; (g) all Accommodation Obligations of such Person; (h) all indebtedness,
obligations or other liabilities of such Person or others secured by a Lien on
any asset of such Person, whether or not such indebtedness, obligations or
liabilities are assumed by, or are a personal liability of, such Person; and
(i) ERISA obligations of such Person currently due and payable. For purposes of
this definition, (x) the amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date and (y) contingent obligations
of a Person in respect of Non‑Recourse Exceptions shall not shall not give rise
to Indebtedness unless and until such obligations are no longer contingent.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Intellectual Property” has the meaning given that term in Section 6.1.(q).



-11

--------------------------------------------------------------------------------




“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid, accrued or capitalized (including letter of credit fees,
the interest component of Capital Leases and amortization of deferred financing
costs, but excluding interest expense covered by an interest reserve established
under a loan facility) of the Parent, on a consolidated basis and determined in
accordance with GAAP.


“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Revolving
Borrowing, the Notice of Term Borrowing, a Notice of Continuation or a Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month (or on any day for which there is
no numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (a) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class of Loans, such
Interest Period shall end on the Termination Date for such Class of Loans and
(b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any irrevocable commitment to make an Investment in any other Person, as well as
any option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.


“Issuing Bank” means Wells Fargo in its capacity as the issuer of Letters of
Credit pursuant to Section 2.3.


“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).


“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).


“Lender” means each financial institution from time to time party hereto as a
“Lender;” together with its respective successors and permitted assigns, and
(a) as the context requires, includes the Swingline Lender, but (b) except as
otherwise expressly provided herein, shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Derivatives Provider.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.3.(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any

-12

--------------------------------------------------------------------------------




other agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Revolving Lender (other than the Revolving Lender then acting as Issuing Bank)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.3. in the related Letter of Credit, and
the Revolving Lender then acting as the Issuing Bank shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Revolving
Lenders (other than the Revolving Lender then acting as the Issuing Bank) of
their participation interests under such Section.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.


“LIBOR Loan” means a Revolving Loan or Term Loan (or portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights‑of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement of any kind or
nature whatsoever, including without limitation any conditional sale or other
title retention agreement, the interest of a lessor under a Capital Lease, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement (other than a financing
statement (a) filed by a “true” lessor pursuant to Section 9‑408 of the Uniform
Commercial Code or (b) the filing of which was not authorized pursuant to
Section 9-509 of the Uniform Commercial Code) naming the owner of the asset to
which such Lien relates as debtor, under the Uniform Commercial Code or other
comparable law of any jurisdiction.


“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.



-13

--------------------------------------------------------------------------------




“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than the Fee Letter and any Specified Derivatives
Contract).


“Loan Party” means each of the Borrower, the Parent and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the Obligations.


“Manufactured Home Inventory Value” means with respect to Parent and its
Subsidiaries, as of any date of determination, the lesser of (a) the total cost
to the Parent or its Subsidiaries, as applicable, of all manufactured home
units, which have never been occupied (other than for short periods in the
ordinary course of the Parent’s and its Subsidiaries’ customary sales
practices), then owned by the Parent or any Subsidiary that were acquired new
from the manufacturers of such units, or from Persons who acquired such units
new from such manufacturers, within the one‑year period immediately preceding
the date of determination and (b) $35,000,000.


“Material Adverse Effect” means (a) a materially adverse change in, or a
materially adverse effect on the operations, business, assets, properties,
liabilities (actual or contingent), or financial condition of the Parent, the
Borrower and the other Subsidiaries taken as a whole; (b) a material impairment
of (i) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents or (ii) the ability of the
Parent, the Borrower or any other Loan Party to perform its respective
obligations under the Loan Documents to which such Loan Party is a party; or
(c) a materially adverse effect on the validity or enforceability of any of the
Loan Documents.


“Mezzanine Debt Investments” mean any mezzanine or subordinated mortgage loans
made by the Borrower, any of its Subsidiaries any of its Unconsolidated
Affiliates to entities that own commercial real estate (or to Persons holding
Equity Interests in such entities), which real estate has a Fair Market Value in
excess of the aggregate amount of such mortgage loans and any senior
Indebtedness secured by a Lien on such real estate on the date when such
mortgage loan was made or acquired by the Borrower, such Subsidiary or such
Unconsolidated Affiliate and which has been designated by the Parent as a
“Mezzanine Debt Investment” in its most recent Compliance Certificate; provided,
however, that if any such mortgage loans are owed by a Subsidiary or an
Unconsolidated Affiliate, then the amount of Mezzanine Debt Investments
attributable to such mortgage loans shall be limited to the Parent’s Ownership
Share of such Subsidiary or Unconsolidated Affiliate, as the case may be.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage Receivable” means a promissory note secured by a mortgage, deed of
trust, deed to secure debt or similar security instrument made by a Person
owning an interest in real estate granting a Lien on such interest in real
estate as security for the payment of Indebtedness of which the Parent, the
Borrower or another Subsidiary is the holder and retains the rights of
collection of all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.



-14

--------------------------------------------------------------------------------




“Net Income” means, for any period, the net income (or loss) after Income Taxes
of the Parent, on a consolidated basis, for such period calculated in conformity
with GAAP; provided, however, that Net Income shall not include the net income
(or loss) of Unconsolidated Affiliates.


“Net Operating Income” means, for any Qualifying Unencumbered Property and for a
given period, the sum of the following (without duplication and determined on a
consistent basis with prior periods): (a) rents and other revenues received in
the ordinary course from such Property (including proceeds from rent loss or
business interruption insurance but excluding pre-paid rents and revenues and
security deposits except, in each case, to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid (excluding interest
but including an appropriate accrual for property taxes and insurance) related
to the ownership, operation or maintenance of such Property, including but not
limited to, property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
management fees and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing, management
fees and other expenses incurred in connection with such Property, but
specifically excluding general overhead expenses of the Parent or the Borrower).


“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.


“Net Worth” means, at any time, (a) Total Asset Value minus (b) the sum, without
duplication, of (i) all Indebtedness of the Parent on a consolidated basis, plus
(ii) all other items which, in accordance with GAAP, would be included as
liabilities on the liability side of the balance sheet of the Parent, on a
consolidated basis, and in any event shall include recourse and non-recourse
mortgage debt, letters of credit, purchase obligations, forward equity sales,
repurchase obligations, unsecured debt, accounts payable, lease obligations
(including ground leases) to the extent required, in accordance with GAAP, to be
classified as capital leases on the balance sheet of the Parent, guarantees of
indebtedness, subordinated debt and unfunded obligations plus (iii) the
Borrower’s Ownership Share of Indebtedness of its Unconsolidated Affiliates;
provided, however, that “Total Liabilities” shall not include dividends declared
by the Parent or the Borrower which are permitted under Section 9.1.(f) but not
yet paid.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 12.6.(b) and (b) has been approved by the
Requisite Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non‑Recourse Exceptions” means, with respect to Non-Recourse Indebtedness,
exceptions for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities and other circumstances customarily
excluded by institutional lenders from exculpation provisions and/or included in
separate indemnification agreements in non-recourse financing of real estate.


“Non-Recourse Indebtedness” means any single loan with respect to which recourse
for payment is limited to specific assets related to a particular Property or
group of Properties encumbered by a Lien securing such Indebtedness; provided,
however, that personal recourse to the Parent, the Borrower or any Subsidiary by
a holder of any such loan for Non-Recourse Exceptions shall not, by itself,
prevent such loan from being characterized as Non-Recourse Indebtedness.


“Note” means a Revolving Note, a Term Note or a Swingline Note.


“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the

-15

--------------------------------------------------------------------------------




Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit C (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.


“Notice of Term Borrowing” means a notice substantially in the form of Exhibit M
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.2. evidencing the Borrower’s request
for the borrowing of the Term Loans.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.


“OFAC” has the meaning given that term in Section 6.1.(v).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).


“Ownership Share” means, except as otherwise provided in Section 1.3.(b), with
respect to any Subsidiary of a Person (other than a Wholly Owned Subsidiary) or
any Unconsolidated Affiliate of a Person, the greater of (a) such Person’s
relative nominal direct and indirect ownership interest (expressed as a
percentage) in such Subsidiary or Unconsolidated Affiliate or (b) subject to
compliance with Section 8.4.(j), such Person’s relative direct and indirect
economic interest (calculated as a percentage) in such Subsidiary or
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Subsidiary or Unconsolidated
Affiliate.

-16

--------------------------------------------------------------------------------






“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.


“Participant” has the meaning given that term in Section 12.5.(d).


“Participant Register” has the meaning given that term in Section 12.5.(d).


“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership dated as of March 15, 1996 for the Borrower.


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, if unpaid, might become a Lien on any properties of such Person, in each
case being contested in good faith by appropriate proceedings which operate to
suspend the collection thereof and for which adequate reserves have been
established on the books of such Person, in accordance with GAAP; (b) Liens
consisting of deposits or pledges made in connection with, or to secure payment
of, obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws, the performance of bids, trade contracts and leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in the case of each of the foregoing, in each case, incurred in
the ordinary course of business and not otherwise securing Indebtedness;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; and (e) Liens in favor of the Administrative Agent for its
benefit and the benefit of the Issuing Bank, the Lenders and the Specified
Derivatives Providers.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post-Default Rate” means (a) with respect to any principal of any Loan or any
Reimbursement Obligation, the interest rate otherwise applicable to such Loan or
Reimbursement Obligation plus an additional two percent (2.0%) per annum and
(b) with respect to any other Obligation, a rate per annum equal to the Base
Rate as in effect from time to time plus the Applicable Margin for Revolving
Loans that are Base Rate Loans plus two percent (2.0%).


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent or any of its Subsidiaries. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Equity Interest convertible into Indebtedness) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent or any of its

-17

--------------------------------------------------------------------------------




Subsidiaries, or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.


“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.


“Principal Office” means the office of the Administrative Agent located at
608 2nd Avenue South, 11th Floor, Minneapolis, Minnesota 55402 or any other
subsequent office that the Administrative Agent shall have specified by written
notice to the Borrower and the Lenders as the Principal Office.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the amount of such Lender’s Revolving Commitment plus (ii) the
aggregate outstanding principal amount of such Lender’s Term Loan, if any, to
(b)(i) the aggregate amount of the Revolving Commitments of all Lenders plus
(ii) the aggregate amount of all outstanding Term Loans; provided, however, that
if at the time of determination the Revolving Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of a Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Loans and Letter of Credit Liabilities owing to such Lender as of
such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Loans and Letter of Credit Liabilities of all Lenders as of such
date. If at the time of determination the Revolving Commitments have terminated
and there are no outstanding Loans or Letter of Credit Liabilities, then the Pro
Rata Shares of the Lenders shall be determined as of the most recent date on
which any Loans and/or Letters of Credit Liabilities were outstanding. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.


“Property” means a parcel (or group of related parcels) of real property owned
or leased by the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Unconsolidated Affiliate.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Qualifying Unencumbered Property” means (a) the Properties listed on
Schedule 1.1. and (b) any Property designated by Borrower from time to time
pursuant to Section 8.8. which satisfies all of the following requirements:
(i) such Property is a Designated Use Property; (ii) such Property is owned in
fee simple entirely by the Borrower or any Wholly Owned Subsidiary of the
Borrower; (iii) such Property is located in a state of the United States of
America, in the District of Columbia, in Canada or in Mexico; (iv) regardless of
whether such Property is owned by the Borrower or a Wholly Owned Subsidiary of
the Borrower, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (A) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (B) to sell, transfer or
otherwise dispose of such Property; (v) neither such Property, nor if such
Property is owned by a Wholly Owned Subsidiary of the Borrower, any of the
Borrower’s direct or indirect ownership interest in such Subsidiary, is subject
to (A) any Lien

-18

--------------------------------------------------------------------------------




other than Permitted Liens or (B) any Negative Pledge; and (vi) such Property is
free of all structural defects, title defects, environmental conditions or other
adverse matters except for defects, conditions or matters which do not
materially detract from the value of such Property or impair the intended use
thereof in the business of the applicable Qualifying Unencumbered Property
Owner. A Property (including any Property set forth on Schedule 1.1.) shall
cease to be a “Qualifying Unencumbered Property” at such time as it fails to
satisfy any of the conditions set forth in clauses (i) through (vi) of this
definition. In addition, the Borrower may, upon at least 15 Business Days prior
written notice to the Administrative Agent, designate that any Qualifying
Unencumbered Property shall no longer be considered a Qualifying Unencumbered
Property (and upon such designation, such Property shall no longer be a
Qualifying Unencumbered Property).


“Qualifying Unencumbered Property Owner” means any Subsidiary of the Parent
which owns a Qualifying Unencumbered Property.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.


“Recourse Indebtedness” means, with respect to any Person, Indebtedness which is
not Non-Recourse Indebtedness.


“Register” has the meaning given that term in Section 12.5.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents and
advisors of such Person and of such Person’s Affiliates.


“Requisite Class Lenders” means, as of any date of determination, (a) in the
case of Revolving Lenders, Revolving Lenders (i) having more than 50.0% of the
aggregate amount of the Revolving Commitments or (ii) if the Revolving
Commitments have terminated, holding more than 50.0% of the principal amount of
the aggregate outstanding Revolving Loans, outstanding Letter of Credit
Liabilities and Swingline Loans and (b) in the case of Term Loan Lenders, Term
Loan Lenders holding more than 50.0% of the principal amount of the aggregate
outstanding Term Loans; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders of such Class will be
disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) of such Class are party to this Agreement, the
term “Requisite Class Lenders” shall in no event mean less than two Lenders of
such Class. For purposes of this definition, a Revolving Lender shall be deemed
to hold a Swingline Loan or a Letter of Credit Liability to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.



-19

--------------------------------------------------------------------------------




“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Revolving Commitments and the principal amount of
the aggregate outstanding Term Loans, or (b) if the Revolving Commitments have
been terminated or reduced to zero, Lenders holding more than 50.0% of the
principal amount of the aggregate outstanding Loans and Letter of Credit
Liabilities; provided that (i) in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded, and (ii)
at all times when two or more Lenders (excluding Defaulting Lenders) are party
to this Agreement, the term “Requisite Lenders” shall in no event mean less than
two Lenders. For purposes of this definition, a Revolving Lender shall be deemed
to hold a Swingline Loan or a Letter of Credit Liability to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.


“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the president, the chief financial
officer, any senior vice president, any executive vice president and any vice
president of the Parent, the Borrower or such Subsidiary.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower, or any
other Subsidiary now or hereafter outstanding, except a dividend or other
distributions payable solely in shares of that class of Equity Interests to the
holders of that class; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any Equity Interest of the Parent, the Borrower or
any other Subsidiary now or hereafter outstanding, except any redemption,
repurchase, conversion or exchange of shares of any class payable solely in
common stock of such entity; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding.


“Revolving Commitment” means, as to each Revolving Lender, such Lender’s
obligation to make Revolving Loans pursuant to Section 2.1., to issue (in the
case of the Issuing Bank) and to participate (in the case of the other Revolving
Lenders) in Letters of Credit pursuant to Section 2.3.(i), and to participate in
Swingline Loans pursuant to Section 2.4.(e), in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Revolving Commitment” or as set forth in any applicable Assignment and
Assumption, or agreement executed by a Person becoming a Revolving Lender in
accordance with Section 2.16., as the same may be reduced from time to time
pursuant to Section 2.12. or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 12.5.


“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of all of the Revolving Commitments;
provided, however, that if at the time of determination the Revolving
Commitments have been terminated or been reduced to zero, the “Revolving
Commitment Percentage” of each Revolving Lender shall be the “Revolving
Commitment Percentage” of such Lender in effect immediately prior to such
termination or reduction.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.


“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.


“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Revolving Lender’s Commitment.


“Revolving Termination Date” means July 17, 2018, as such date may be extended
pursuant to Section 2.13.



-20

--------------------------------------------------------------------------------




“Sanctions” means any economic or financial sanctions or trade embargoes
applicable to the Parent, the Borrower or any of their respective Subsidiaries
or other Affiliates imposed, administered or enforced from time to time by OFAC
or the U.S. Department of State.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Debt” means Indebtedness, the payment of which is secured by a Lien on
any property; provided, however, that, except for purposes of the representation
contained in the last sentence of Section 6.1.(g), any Indebtedness that is
secured only by a pledge of Equity Interests shall not be considered to be
Secured Debt.


“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include any evidence of
the Obligations.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (taken as a going concern) are each in
excess of the fair valuation of its total liabilities (including all contingent
liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is
generally able to pay its debts or other obligations in the ordinary course as
they mature; and (c) such Person has capital not unreasonably small to carry on
its business and all business in which it proposes to be engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower, any
other Loan Party or any other Subsidiary and any Specified Derivatives Provider.


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower, any other Loan
Party or any other Subsidiary under or in respect of any Specified Derivatives
Contract, whether direct or indirect, absolute or contingent, due or not due,
liquidated or unliquidated, and whether or not evidenced by any written
confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time such Derivatives Contract
is entered into.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

-21

--------------------------------------------------------------------------------






“Supermajority Lenders” means, as of any date, (a) Lenders having more than
60.0% of the aggregate amount of the Revolving Commitments of all Lenders and
the principal amount of the aggregate outstanding Term Loans, or (b) if the
Revolving Commitments have been terminated or reduced to zero, Lenders holding
more than 60.0% of the principal amount of the aggregate outstanding Loans and
Letter of Credit Liabilities; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Supermajority Lenders” shall in
no event mean less than two Lenders. For purposes of this definition, a
Revolving Lender shall be deemed to hold a Swingline Loan or a Letter of Credit
Liability to the extent such Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.


“Swap Obligation” means, with respect to the Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.


“Swingline Maturity Date” means the date which is 5 Business Days prior to the
Revolving Termination Date.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” has the meaning given that term in Section 2.2.


“Term Loan Lender” means a Lender holding a Term Loan.


“Term Loan Termination Date” means January 10, 2020.



-22

--------------------------------------------------------------------------------




“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit L, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.


“Termination Date” means (a) with respect to the Revolving Loans and Revolving
Commitments, the Revolving Termination Date and (b) with respect to the Term
Loans, the Term Loan Termination Date.


“Titled Agent” has the meaning given that term in Section 11.9.


“Total Asset Value” means, as of any date of determination and without
duplication, the sum of (a)(i)(x) EBITDA attributable to Properties owned by the
Borrower or any of its Subsidiaries (determined in a manner reasonably
acceptable to the Administrative Agent) for any period of 12 consecutive
calendar months ending during the term of this Agreement plus (y) the Parent’s
Ownership Share of EBITDA attributable to Properties owned by Unconsolidated
Affiliates (determined in a manner reasonably acceptable to the Administrative
Agent) for such period, divided by (ii) the Capitalization Rate, plus (b) the
purchase price paid by the Borrower, any of its Subsidiaries or any of its
Unconsolidated Affiliates (less any amounts paid to the Borrower, such
Subsidiary or such Unconsolidated Affiliate as a purchase price adjustment, held
in escrow, retained as a contingency reserve, or in connection with other
similar arrangements) for any Property (other than Unimproved Land) acquired by
the Borrower, such Subsidiary or such Unconsolidated Affiliate during any such
period of 12 consecutive calendar months, limited in the case of an
Unconsolidated Affiliate, to the Parent’s Ownership Share of the amounts
referred to in this clause (b), plus (c) the value of all unrestricted cash and
Cash Equivalents then owned by the Parent, the Borrower and their respective
Subsidiaries plus (d) Parent’s Ownership Share of all unrestricted cash and Cash
Equivalents of its Unconsolidated Affiliates, plus (e) Manufactured Home
Inventory Value, at such time, plus (f) the GAAP book value of all Mezzanine
Debt Investments (i) for which payments by the obligor thereof are not more than
90 days past due and (ii) the obligor of which is not subject to any proceeding
of the types described in Section 10.1.(e) or 10.1.(f). EBITDA attributable to
Properties acquired or disposed of by the Borrower or any of its Subsidiaries or
Unconsolidated Affiliates during any applicable period of 12 consecutive
calendar months shall be excluded when determining EBITDA for purposes of the
immediately preceding clause (a).


“Total Indebtedness” means all Indebtedness of the Parent and its Subsidiaries,
determined on a consolidated basis, plus the Parent’s Ownership Share of all
Indebtedness of its Unconsolidated Affiliates.


“Type” with respect to any Loan (other than a Swingline Loan), refers to whether
such Loan (or portion thereof) is a LIBOR Loan or a Base Rate Loan.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Net Operating Income” means for any fiscal quarter, Net Operating
Income for such period from each Qualifying Unencumbered Property.
Notwithstanding the foregoing, for purposes of determining Unencumbered Net
Operating Income, to the extent the amount of the Net Operating Income
attributable to Qualifying Unencumbered Properties located in Canada and Mexico
exceeds 20% of Unencumbered Net Operating Income, such excess shall be excluded.


“Unimproved Land” means, as of any date, land on which no development (other
than improvements that are not material and that are temporary in nature) has
occurred and for which no development is scheduled in the 12 months following
such date.


“Unsecured Debt” means, as of any date of determination and without duplication,
all Indebtedness of the Parent, the Borrower or any Wholly Owned Subsidiary,
which is not Secured Debt, but in any event shall exclude (a) all accounts
payable of the Parent, the Borrower or any Wholly Owned Subsidiary incurred in
the ordinary course of business, (b) all advance rents received and (c) all
accrued interest payable.



-23

--------------------------------------------------------------------------------




“Unsecured Interest Expense” means Interest Expense payable in respect of
Unsecured Debt.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


Section 1.2. General; References to Central time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement (including in any affirmative
or negative covenant) set forth in any Loan Document, and either the Borrower or
the Requisite Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the appropriate Lenders required under
Section 12.6.); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP; provided, further, to the extent that any change
in GAAP after the Agreement Date results in leases which are, or would have
been, classified as operating leases under GAAP as it exists on the Agreement
Date being classified as Capital Leases under GAAP as revised, such change in
classification of leases from operating leases to Capital Leases shall be
disregarded for purposes of this Agreement. Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities, and the effects of FAS 141(R) in
respect of fees and expenses in connection with a business combination shall be
disregarded. References in this Agreement to “Sections”, “Articles”, “Exhibits”
and “Schedules” are to sections, articles, exhibits and schedules herein and
hereto unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Central time, daylight or standard, as applicable.

-24

--------------------------------------------------------------------------------






Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
Except as otherwise expressly provided herein, when determining compliance by
the Parent or the Borrower with any financial covenant contained in any of the
Loan Documents (a) only the Ownership Share of the Parent or the Borrower, as
applicable, of the financial attributes of a Subsidiary that is not a Wholly
Owned Subsidiary shall be included and (b) the Parent’s Ownership Share of the
Borrower shall be deemed to be 100.0%.


Article II. Credit Facility
Section 2.1. Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans in Dollars to
the Borrower during the period from and including the Effective Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, such Lender’s Revolving
Commitment. Each borrowing of Revolving Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof.
Notwithstanding the immediately preceding sentence but subject to Section 2.15.,
a borrowing of Revolving Loans may be in the aggregate amount of the unused
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.


(b)    Requests for Revolving Loans. Not later than 12:00 p.m. Central time at
least 1 Business Day prior to a borrowing of Revolving Loans that are to be Base
Rate Loans and not later than 12:00 p.m. Central time at least 3 Business Days
prior to a borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower
shall deliver to the Administrative Agent a Notice of Revolving Borrowing. Each
Notice of Revolving Borrowing shall specify the aggregate principal amount of
the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Revolving Borrowing shall be irrevocable once
given and binding on the Borrower. Prior to delivering a Notice of Revolving
Borrowing, the Borrower may (without specifying whether a Revolving Loan will be
a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR available to the Administrative Agent.
The Administrative Agent shall provide such quoted rate to the Borrower on the
date of such request or as soon as possible thereafter.


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 11:00 a.m.
Central time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Central time on the
date of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.


(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment

-25

--------------------------------------------------------------------------------




to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Lender.


Section 2.2. Term Loans.
Pursuant to the Existing Term Loan Agreement, each of the Lenders (as defined in
the Existing Term Loan Agreement, and for purposes hereof, the “Existing Term
Lenders”) made a loan (an “Existing Term Loan”) denominated in Dollars to the
Borrower. The Borrower and each Term Loan Lender agree that the entire aggregate
outstanding principal amount of the Existing Term Loans shall be converted into
term loans (each a “Term Loan”) under this Agreement and allocated among the
Term Loan Lenders in accordance with Section 2.18. The Commitments (as defined
in the Existing Term Loan Agreement) have terminated and the Term Loan Lenders
have no obligation to make any additional Term Loans. Any portion of a Term Loan
that is repaid or prepaid may not be reborrowed.


Section 2.3. Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $50,000,000 as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”).


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is 10 days prior to the Revolving
Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Issuing Bank but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is 10 days prior to the Revolving Termination Date.
The initial Stated Amount of each Letter of Credit shall be at least $50,000 (or
such lesser amount as the Issuing Bank, the Administrative Agent and the
Borrower may agree).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least 5 Business
Days prior to the requested date of issuance of a Letter of Credit, such notice
to describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the Issuing Bank. Provided the Borrower
has given the notice prescribed by the first sentence of this subsection and
delivered such applications and agreements referred to in the preceding
sentence, subject to the other terms and conditions of this Agreement, including
the satisfaction of any applicable conditions precedent set forth in
Section 5.2., the Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary but in
no event prior to the date 5 Business Days following the date after which the
Issuing Bank has received all of the items required to be delivered to it under
this subsection. The Issuing Bank shall not at any time be obligated to issue
any Letter of Credit if such issuance would conflict with, or cause the
Administrative Agent, the Issuing Bank or any Revolving Lender to exceed any
limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include

-26

--------------------------------------------------------------------------------




extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. Upon the written request of the Borrower, the
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.


(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each payment under such Letter of
Credit in accordance with clause (e) below, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Revolving Lender that has acquired a participation therein
under the second sentence of the immediately following subsection (i) such
Lender’s Revolving Commitment Percentage of such payment.


(e)    Manner of Reimbursement. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, then (i) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Administrative Agent
shall give each Revolving Lender prompt notice of the amount of the Revolving
Loan to be made available to the Administrative Agent not later than 12:00 noon
Central time on the Business Day immediately following the date that the
Administrative Agent receives such notice from the Issuing Bank and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply. The limitations set forth in the
second sentence of Section 2.1.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.


(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) the sum of (A) the Stated Amount of such Letter of Credit plus
(B) without duplication, any related Reimbursement Obligations then outstanding.


(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
the Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, the

-27

--------------------------------------------------------------------------------




Administrative Agent or the Lenders. None of the above shall affect, impair or
prevent the vesting of any of the Issuing Bank’s or Administrative Agent’s
rights or powers hereunder. Any action taken or omitted to be taken by the
Issuing Bank under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against the Issuing Bank any liability to the Borrower, the
Administrative Agent or any Lender. In this connection, the obligation of the
Borrower to reimburse the Issuing Bank for any drawing made under any Letter of
Credit, and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Bank, the Administrative
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, the Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non‑application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 12.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), the Borrower
shall have no obligation to indemnify the Administrative Agent, the Issuing Bank
or any Lender in respect of any liability incurred by the Administrative Agent,
the Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of such Person or such Person’s Related Parties in respect of
a Letter of Credit as determined by a court of competent jurisdiction in a
final, non-appealable judgment. Except as otherwise provided in this Section,
nothing in this Section shall affect any rights the Borrower may have with
respect to the gross negligence or willful misconduct of the Administrative
Agent, the Issuing Bank, any Lender or any of their respective Related Parties
with respect to any Letter of Credit.
(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the applicable Revolving Lenders required by
Section 12.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).


(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of the Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of the Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Revolving Lender to the Administrative Agent for the account of the Issuing Bank
in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of the Issuing Bank, the Administrative Agent or such Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the

-28

--------------------------------------------------------------------------------




Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Issuing
Bank pursuant to the last sentence of Section 3.5.(c)).


(j)    Payment Obligation of Lenders. Each Revolving Lender severally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, on demand
in immediately available funds in Dollars the amount of such Lender’s Revolving
Commitment Percentage of each drawing paid by the Issuing Bank under each Letter
of Credit to the extent such amount is not reimbursed by the Borrower pursuant
to the immediately preceding subsection (d); provided, however, that in respect
of any drawing under any Letter of Credit, the maximum amount that any Revolving
Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Revolving Commitment Percentage of
such drawing except as otherwise provided in Section 3.9.(d). If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Revolving
Lender not later than 11:00 a.m. Central time, then such Lender shall make such
payment available to the Administrative Agent not later than 2:00 p.m. Central
time on the date of demand therefor; otherwise, such payment shall be made
available to the Administrative Agent not later than 1:00 p.m. Central time on
the next succeeding Business Day. Each Revolving Lender’s obligation to make
such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Revolving Lender to make its payment under this subsection,
(ii) the financial condition of the Borrower or any other Loan Party, (iii) the
existence of any Default or Event of Default, including any Event of Default
described in Section 10.1.(e) or (f) or (iv) the termination of the Commitments.
Each such payment to the Administrative Agent for the account of the Issuing
Bank shall be made without any offset, abatement, withholding or deduction
whatsoever.


(k)    Information to Revolving Lenders. Promptly following any change in
Letters of Credit outstanding, the Issuing Bank shall deliver to the
Administrative Agent, who shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit outstanding at such time. Upon the request of any Revolving Lender
from time to time, the Issuing Bank shall deliver any other information
reasonably requested by such Lender with respect to each Letter of Credit then
outstanding. Other than as set forth in this subsection, the Issuing Bank shall
have no duty to notify the Revolving Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder. The failure of the Issuing
Bank to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding subsection
(j).


Section 2.4. Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, $50,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof. If at any time
the aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
promptly, and in any event within 1 Business Day of demand, pay the
Administrative Agent for the account of the Swingline Lender the amount of such
excess. Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder. The borrowing of a
Swingline Loan shall not constitute usage of any Revolving Lender’s Revolving
Commitment for purposes of calculation of the fee payable under Section 3.5.(b).


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 12:00 p.m. Central time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 3:30 p.m. Central time on the date of the requested Swingline Loan
and

-29

--------------------------------------------------------------------------------




subject to satisfaction of the applicable conditions set forth in Section 5.2.
for such borrowing, the Swingline Lender will make the proceeds of such
Swingline Loan available to the Borrower in Dollars, in immediately available
funds, at the account specified by the Borrower in the Notice of Swingline
Borrowing.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are Base Rate Loans or at such other rate or rates as the
Borrower and the Swingline Lender may agree from time to time in writing.
Interest on Swingline Loans is solely for the account of the Swingline Lender
(except to the extent a Revolving Lender acquires a participating interest in a
Swingline Loan pursuant to the immediately following subsection (e)). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 noon Central time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.


(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing). In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swingline Loan. The amount limitations
contained in the second sentence of Section 2.1.(a) shall not apply to any
borrowing of such Revolving Loans made pursuant to this subsection. The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 11:00 a.m. Central time at least one
Business Day prior to the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing. Not later than 11:00 a.m.
Central time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender. The Administrative Agent shall pay
the proceeds of such Revolving Loans to the Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan. If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the occurrence of any
of the Defaults or Events of Default described in Sections 10.1.(e) or (f), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds. A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 10.1.(e) or (f)), or the termination of any Revolving
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,

-30

--------------------------------------------------------------------------------




the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Revolving
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender, together with accrued interest thereon for each day from the
date of demand thereof, at the Federal Funds Rate. If such Lender does not pay
such amount forthwith upon the Swingline Lender’s demand therefor, and until
such time as such Lender makes the required payment, the Swingline Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).


Section 2.5. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan
(other than Swingline Loans) made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:


(i)    in the case of a Revolving Loan, during such periods as such Loan is
(x) a LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus
the Applicable Margin for Revolving Loans that are LIBOR Loans and (y) a Base
Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Revolving Loans that are Base Rate Loans; and


(ii)    in the case of a Term Loan, during such periods as such Loan is (x) a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin for Term Loans that are LIBOR Loans and (y) a Base Rate Loan,
at the Base Rate (as in effect from time to time), plus the Applicable Margin
for Term Loans that are Base Rate Loans.


Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law); provided, however, except in the case of a
Default or Event of Default under Section 10.1.(a)(in which event the following
notice shall not be required), the Borrower shall not be required to pay
interest at the Post‑Default Rate unless the Administrative Agent, at the
direction of the Requisite Lenders, shall have notified the Borrower that
interest shall be payable at the Post‑Default Rate.


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan (other than Swingline Loans) shall be payable
(i) monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.


(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated

-31

--------------------------------------------------------------------------------




for any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 5 Business Days of receipt of such written
notice. Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s, the Issuing Bank’s, or any Lender’s
other rights under this Agreement.


Section 2.6. Number of Interest Periods.
There may be no more than (a) 5 different Interest Periods for Revolving Loans
that are LIBOR Loans outstanding at the same time and (b) 5 different Interest
Periods for Term Loans that are LIBOR Loans outstanding at the same time.


Section 2.7. Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, (a) the Revolving Loans on the Revolving
Termination Date and (b) the Term Loans on the Term Loan Termination Date.


Section 2.8. Prepayments.
(a)    Optional. Subject to Section 4.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Administrative
Agent at least 3 Business Days prior written notice of the prepayment of any
Loan. Each such notice of prepayment shall be irrevocable; provided, that such
notice of repayment in connection with a refinancing of the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Loans may be
contingent upon the closing of such refinancing. Each voluntary prepayment of a
Class of Loans shall be in an aggregate minimum amount of $100,000 and integral
multiples of $25,000 in excess thereof or the aggregate outstanding principal
amount of the Loans of such Class.


(b)    Mandatory. If at any time the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, exceeds the aggregate amount of the
Revolving Commitments, the Borrower shall promptly, and in any event within 1
Business Day of demand, pay to the Administrative Agent for the account of the
Revolving Lenders the amount of such excess. Amounts paid under the preceding
sentence shall be applied, first, to pay all amounts of principal outstanding on
the Swingline Loans, and then the Revolving Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time, the remainder, if any, shall be deposited
into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations. If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4.


(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to any of the Loans.


Section 2.9. Continuation.
So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of LIBOR Loans of the same Class shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 12:00 p.m. Central
time on the third Business Day prior to the date of any such Continuation. Such

-32

--------------------------------------------------------------------------------




notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans,
Class and portions thereof subject to such Continuation and (c) the duration of
the selected Interest Period, all of which shall be specified in such manner as
is necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender holding a Loan being Continued of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided, however
that if an Event of Default exists, such Loan will automatically, on the last
day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.10. or the Borrower’s failure to
comply with any of the terms of such Section.


Section 2.10. Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans of a Class into LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount. Each Notice of Conversion shall be given not later than
12:00 p.m. Central time 3 Business Days prior to the date of any proposed
Conversion. Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender holding a Loan being Converted of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type and Class of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.


Section 2.11. Notes.
(a)    Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive Notes, the Loans
of a Class made by a Lender shall, in addition to this Agreement, also be
evidenced by a Note of such Class, payable to the order of such Lender in a
principal amount equal to, in the case of a Revolving Lender, the amount of its
Revolving Commitment as originally in effect (or otherwise in effect at the time
that the applicable Revolving Note is issued), and in the case of a Term Loan
Lender, the initial principal amount of its Term Loan and, in each case,
otherwise duly completed. The Swingline Loans made by the Swingline Lender to
the Borrower shall, in addition to this Agreement, also be evidenced by a
Swingline Note payable to the order of the Swingline Lender.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.



-33

--------------------------------------------------------------------------------




Section 2.12. Voluntary Reductions of the Revolving Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$10,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”); provided, however,
the Borrower may not reduce the aggregate amount of the Revolving Commitments
below $100,000,000 unless the Borrower is terminating the Revolving Commitments
in full. Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Revolving Lender of the proposed
termination or reduction of the Revolving Commitments. The Revolving
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated.


Section 2.13. Extension of Revolving Termination Date.
The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Revolving Lenders extend the Revolving Termination
Date to July 17, 2019 (the “Extended Termination Date”). The Borrower may
exercise such right only by executing and delivering to the Administrative Agent
at least 30 days but not more than 90 days prior to the current Revolving
Termination Date, a written request for such extension (the “Extension
Request”). The Administrative Agent shall notify the Revolving Lenders if it
receives the Extension Request promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Revolving Termination Date shall
be extended to the Extended Termination Date effective upon receipt by the
Administrative Agent of payment of the fee referred to in the following
clause (b): (a) immediately prior to such extension and immediately after giving
effect thereto, (i) no Default or Event of Default shall exist and (ii) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents and (b) the Borrower shall have paid the
Fees payable under Section 3.5.(d). At any time prior to the effectiveness of
any such extension, upon the Administrative Agent’s request (or the request of
any Lender through the Administrative Agent), the Parent shall deliver to the
Administrative Agent a certificate from a Responsible Officer of the Parent
certifying the matters referred to in the immediately preceding clauses (a)(i)
and (a)(ii).


Section 2.14. Expiration Date of Letters of Credit Past Commitment Termination.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Bank, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.


Section 2.15. Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make any Revolving Loan, the Issuing Bank
shall not be required to issue a Letter of Credit, and no reduction of the
Revolving Commitments pursuant to Section 2.12. shall take effect, if
immediately after the making

-34

--------------------------------------------------------------------------------




of such Loan, the issuance of such Letter of Credit or reduction in the
Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.


Section 2.16. Increase in Revolving Commitments.
The Borrower shall have the right to request increases in the aggregate amount
of the Revolving Commitments by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that the
aggregate amount of the increases in the Revolving Commitments shall not exceed
$100,000,000. Each such increase in the Revolving Commitments must be an
aggregate minimum amount of $25,000,000 and integral multiples of $5,000,000 in
excess thereof. The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Revolving
Commitments, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Revolving Commitments among such existing Lenders and/or other banks,
financial institutions and other institutional lenders. No Lender shall be
obligated in any way whatsoever to increase its Revolving Commitment or provide
a new Revolving Commitment, and any new Revolving Lender becoming a party to
this Agreement in connection with any such requested increase must be an
Eligible Assignee. If a new Revolving Lender becomes a party to this Agreement,
or if any existing Revolving Lender is increasing its Revolving Commitment, such
Lender shall on the date it becomes a Lender hereunder (or in the case of an
existing Revolving Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Revolving Lenders its Revolving
Commitment Percentage (determined with respect to the Revolving Lenders’
respective Revolving Commitments and after giving effect to the increase of
Revolving Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Revolving Lenders, in
same day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.3.(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans. Effecting the increase of
the Revolving Commitments under this Section is subject to the following
conditions precedent: (x) no Default or Event of Default shall be in existence
on the effective date of such increase, (y) the representations and warranties
made or deemed made by the Borrower and any other Loan Party in any Loan
Document to which such Loan Party is a party shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited hereunder, and (z)  the Administrative Agent shall have received each
of the following, in form and substance satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by the Secretary or Assistant Secretary of (A) all partnership action
taken by the Borrower to authorize such increase and (B) all corporate or other
necessary action taken by the Guarantor authorizing the guaranty of such
increase; and (ii) if requested by the Administrative Agent, an opinion of
counsel to the Loan Parties, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent; and (iii) new Revolving Notes executed by the Borrower, payable to any
new Revolving Lenders and replacement Revolving Notes executed by the Borrower,
payable to any existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments. In connection with any increase in the aggregate
amount of the Revolving Commitments pursuant to this Section any Lender becoming
a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.



-35

--------------------------------------------------------------------------------




Section 2.17. Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.


Section 2.18. Reallocations on Effective Date.
Simultaneously with the effectiveness of this Agreement, the Revolving
Commitments of each of the Revolving Lenders and the Existing Term Loans of the
Existing Term Lenders, in each case, as existing immediately prior to the
Effective Date, shall be reallocated among the Lenders of the applicable Class
so that the Revolving Commitments and Term Loans are held by the Lenders of the
applicable Class as set forth on Schedule I attached hereto. To effect such
reallocations:


(a)    each Revolving Lender who either had no Revolving Commitment prior to the
effectiveness of this Agreement or whose Revolving Commitment upon the
effectiveness of this Agreement exceeds its Revolving Commitment immediately
prior to the effectiveness of this Agreement (each an “Assignee Revolving
Lender”) shall be deemed to have purchased all right, title and interest in, and
all obligations in respect of, the Revolving Commitments from the Revolving
Lenders whose Revolving Commitments upon the effectiveness of this Agreement are
less than their respective Revolving Commitment immediately prior to the
effectiveness of this Agreement (each an “Assignor Revolving Lender”), so that
the Revolving Commitments of the Revolving Lenders will be held by the Revolving
Lenders as set forth on Schedule I; and


(b)    each Term Loan Lender who either had no Existing Term Loan prior to the
effectiveness of this Agreement or the initial principal amount of whose Term
Loan as set forth on Schedule I exceeds the outstanding principal amount of its
Existing Term Loan immediately prior to the effectiveness of this Agreement
(each “Assignee Term Loan Lender”; and together with the Assignee Revolving
Lenders, the “Assignee Lenders”), shall be deemed to have purchased all right,
title and interest in, and all obligations in respect of, the Existing Term
Loans of the Existing Term Lenders, the initial principal amount of whose Term
Loans as set forth on Schedule I are less than the outstanding principal amount
of their Existing Term Loans immediately prior to the effectiveness of this
Agreement (each an “Assignor Term Loan Lender”; and together with the Assignor
Revolving Lenders, the “Assignor Lenders”), so that the Term Loans of the Term
Loan Lenders will be held by the Term Loan Lenders as set forth on Schedule I.


Such purchases shall be deemed to have been effected by way of, and subject to
the terms and conditions of, Assignment and Assumptions without the payment of
any related assignment fee, and, except for Notes to be provided to the Assignor
Lenders and Assignee Lenders in the principal amount of their respective
Revolving Commitments or Term Loans, as applicable, no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The Assignor Lenders, the
Assignee Lenders and the other Lenders shall make such cash settlements among
themselves, through the Administrative Agent, as the Administrative Agent may
direct (after giving effect to the making of any Loans to be made on the
Effective Date and any netting transactions effected by the Administrative
Agent) with respect to such reallocations and assignments so that the aggregate
outstanding principal amount of each Class of Loans shall be held by the Lenders
of such Class pro rata in accordance with the amount of the Revolving
Commitments or Term Loans, as applicable, as set forth on Schedule I.


Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to

-36

--------------------------------------------------------------------------------




Section 10.5., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid promptly to such Lender by
wire transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender. Each payment received by the Administrative Agent for the account of the
Issuing Bank under this Agreement shall be paid promptly to the Issuing Bank by
wire transfer of immediately available funds in accordance with the wiring
instructions provided by the Issuing Bank to the Administrative Agent from time
to time, for the account of the Issuing Bank. In the event the Administrative
Agent fails to pay such amounts to such Lender or the Issuing Bank, as the case
may be, within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the applicable Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to such Administrative Agent on demand
that amount so distributed to such Lender or the Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Section 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Section 3.5.(b), the first
sentence of 3.5.(c) and Section 3.5.(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of a Class of Loans shall be made for the account of the
Lenders of such Class pro rata in accordance with the respective unpaid
principal amounts of the Loans of such Class held by them, provided that,
subject to Section 3.9., if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Loans were made, then such payment shall be applied to the Revolving Loans
in such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) each payment
of interest on a Class of Loans shall be made for the account of the Lenders of
such Class pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Class of Lenders; (d) the Conversion and
Continuation of Loans of a particular Class and Type (other than Conversions
provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata among the
Lenders of such Class according to the amounts of their Loans of such Class and
the then current Interest Period for each Lender’s portion of each Loan of such
Type shall be coterminous; (e) the Revolving Lenders’ participation in, and
payment obligations in respect of, Swingline Loans under Section 2.4., shall be
in accordance with their respective Revolving Commitment Percentages; and
(f) the Revolving Lenders’ participation in, and payment obligations in respect
of, Letters of Credit under Section 2.3., shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Revolving
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.4.(e), in which case such

-37

--------------------------------------------------------------------------------




payments shall be pro rata in accordance with such participating interests).


Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender (other than any payment in respect of Specified Derivatives
Obligations) not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders of the same Class as such Lender in
accordance with Section 3.2. or Section 10.5., as applicable, such Lender shall
promptly purchase from the other Lenders of such Class participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans of
such Class made by the other Lenders of such Class or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders of such Class shall
share the benefit of such payment (net of any reasonable expenses which may
actually be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 10.5., as
applicable. To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender of such Class so purchasing a participation (or direct interest)
in the Loans or other Obligations owed to such other Lenders of such Class may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans of such Class in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.


Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5. Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent, which are then due and
payable.


(b)    Facility Fee. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a facility fee equal to the daily
aggregate amount of the Revolving Commitments (whether or not utilized) times a
rate per annum equal to the Applicable Facility Fee. Such fee shall be payable
quarterly in arrears on the first day of each January, April, July and October
during the term of this Agreement and on the Revolving Termination Date or any
earlier date of termination of the Revolving Commitments or reduction of the
Revolving Commitments to zero. The Borrower acknowledges that the fee payable
under this subsection is a bona fide commitment fee and is intended as
reasonable compensation to the Revolving Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.


(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or (y) to
but excluding the date such Letter of Credit is drawn in full; provided,
however, if any of the Obligations are bearing interest as the Post-Default rate
in accordance with Section 2.5.(a), such letter of credit fees shall accrue at
the

-38

--------------------------------------------------------------------------------




Post‑Default Rate. The fees provided for in this subsection shall be
nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Revolving Termination Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent. The Borrower shall pay directly to
the Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged or incurred by the Issuing Bank from
time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or any other transaction relating
thereto.


(d)    Extension Fee. If the Borrower exercises its right to extend the
Revolving Termination Date in accordance with Section 2.13., the Borrower shall
pay to the Administrative Agent for the account of each Revolving Lender a fee
equal to fifteen one-hundredths of one percent (0.15%) of the amount of such
Lender’s Revolving Commitment (whether or not utilized).


(e)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Lead Arrangers
as provided in the Fee Letter and as may be otherwise agreed to in writing from
time to time by the Borrower and the Administrative Agent.


Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, closing fees, facility fees, letter of credit fees, underwriting fees,
default charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.


Section 3.8. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.



-39

--------------------------------------------------------------------------------




Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Requisite Lenders, Requisite
Class Lenders and Supermajority Lenders and as set forth in Section 12.6.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Defaulting Lender that is a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Bank or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans of any Class
or amounts owing by such Defaulting Lender under Section 2.3.(j) in respect of
Letters of Credit (such amounts “L/C Disbursements”), in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article V. were satisfied or waived, such payment shall
be applied solely to pay the Loans of such Class of, and L/C Disbursements owed
to, all Non-Defaulting Lenders of the applicable Class on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Disbursements owed to,
such Defaulting Lender until such time as all Loans of such Class and, as
applicable, funded and unfunded participations in Letter of Credit Liabilities
and Swingline Loans, are held by the Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)) and all Term Loan are held by the Term
Loan Lenders pro rata as if there had been no Defaulting Lenders. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.


(c)    Certain Fees.


(i)    No Defaulting Lender that is a Revolving Lender shall be entitled to
receive any Fee payable under Section 3.5.(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such Fee that otherwise would have been required to have been paid to that
Defaulting Lender).



-40

--------------------------------------------------------------------------------




(ii)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive payable under Section 3.5.(c) for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to the immediately following subsection (e).


(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clause (ii), the Borrower shall
(x) pay to each Non‑Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Liabilities or Swingline Loans that has been
reallocated to such Non‑Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to the Issuing Bank and Swingline Lender, as applicable,
the amount of any such Fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s or Swingline Lender’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Article V. are satisfied
at the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender that is a Revolving Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.


(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 1 Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Bank, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligation of Defaulting Lenders that are Revolving Lenders to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender
that is a Revolving Lender).



-41

--------------------------------------------------------------------------------




(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the obligation of a Defaulting Lender to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent, and
solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swingline Lender and the Issuing Bank, agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which, in the case of a Defaulting Lender
that is a Revolving Lender, may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause, as applicable,
(i) the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Revolving Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without giving effect to the immediately preceding subsection (d)) and (ii) the
Term Loans to be held by the Term Loan Lenders pro rata in as if there had been
no Defaulting Lenders, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


Section 3.10. Taxes.
(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
the Issuing Bank and the Administrative Agent, the term “Applicable Law”
includes FATCA and the term “IRS Form W‑8BEN” includes both IRS Form W-8BEN and
IRS Form W-8BEN-E, as applicable.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and

-42

--------------------------------------------------------------------------------




withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. Without duplication of any obligation
under the immediately preceding subsection (b), the Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.



-43

--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Recipient under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit N‑1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit N‑2 or Exhibit N‑3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N‑4 on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as

-44

--------------------------------------------------------------------------------




may be prescribed by Applicable Law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from

-45

--------------------------------------------------------------------------------




time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:


(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitment (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);


(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitment of such Lender hereunder);
or


(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5.
shall apply).


(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or any Revolving Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Revolving Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Issuing Bank or such Lender, the Borrower shall
promptly, and in any event within 1 Business Day of demand, pay to the Issuing
Bank or, in the case of such Lender, to the Administrative Agent for the account
of such Lender, from time to time as specified by the Issuing Bank or such
Lender, such additional amounts as shall be sufficient to compensate the Issuing
Bank or such Lender for such increased costs or reductions in amount.



-46

--------------------------------------------------------------------------------




(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank and each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank or a Lender, to
notify the Administrative Agent) in writing of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, the Issuing Bank or any Lender to give such written notice
shall not release the Borrower from any of its obligations hereunder. The
Administrative Agent, the Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of the Issuing Bank or a
Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, the Issuing Bank or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error. The Borrower shall pay the
Administrative Agent, the Issuing Bank and or any such Lender, as the case may
be, the amount shown as due on any such certificate within 30 days after receipt
thereof.


(f)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 4.1. for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Regulatory Change
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the 180 days period referred to above shall be extended to
include the period of retroactive effect thereof).


Section 4.2. Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period, the Administrative Agent
determines in good faith (which determination shall be conclusive) that:


(a)    reasonable and adequate means do not exist for the ascertaining LIBOR for
such Interest Period;


(b)    quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein; or


(c)    the relevant rates of interest referred to in the definition of LIBOR
upon the basis of which the rate of interest for LIBOR Loans for such Interest
Period is to be determined are not likely to adequately cover the cost to any
Lender of making or maintaining LIBOR Loans for such Interest Period;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan


Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).



-47

--------------------------------------------------------------------------------




Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied, but excluding any failure resulting from the
operation of Section 4.2.) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (A) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
Interest Period at the rate applicable to such LIBOR Loan, less (B) the amount
of interest that would accrue on the same LIBOR Loan for the same period if
LIBOR were set on the date on which such LIBOR Loan was repaid, prepaid or
Converted or the date on which the Borrower failed to borrow, Convert or
Continue such LIBOR Loan, as applicable, calculating present value by using as a
discount rate LIBOR quoted on such date. Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof. Any such statement shall be conclusive absent manifest error.


Section 4.5. Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:


(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments, in the case
of Revolving Loans, or the outstanding principal amount of Term Loans, in the
case of Term Loans.

-48

--------------------------------------------------------------------------------






Section 4.6. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender becomes a Defaulting Lender or a Non-Consenting
Lender, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment, if
any, and Loans to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) in
the case of an Affected Lender that is a Revolving Lender, the aggregate amount
of payments previously made by the Affected Lender under Section 2.3.(j) that
have not been repaid, plus (z) any accrued but unpaid interest and accrued but
unpaid fees owing to the Affected Lender, or any other amount as may be mutually
agreed upon by such Affected Lender and Eligible Assignee. Each of the
Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender nor any other
Lender nor any Titled Agent be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement
(including, without limitation, pursuant to Sections 3.10., 4.1. or 4.4.) with
respect to any period up to the date of replacement.


Section 4.7. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
 
Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, and the effectiveness of the amendment, restatement and
consolidated of the Existing Agreements, are subject to the satisfaction or
waiver of the following conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;

-49

--------------------------------------------------------------------------------






(ii)    Notes executed by the Borrower, payable to each Lender (other than any
Lender that has requested that it not receive Notes) and complying with the
terms of Section 2.11.(a) and the Swingline Note executed by the Borrower;


(iii)    the Guaranty executed by the Parent;


(iv)    an opinion of counsel to the Borrower and the other Loan Parties,
addressed to the Administrative Agent and the Lenders and in the form set forth
in Exhibit J;


(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Revolving Borrowing, the Notice of Term Borrowing, Notices
of Swingline Borrowing, requests for Letters of Credit, Notices of Conversion
and Notices of Continuation;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)    a Compliance Certificate calculated as of March 31, 2014 giving pro
forma effect to the transactions contemplated by this Agreement;


(x)    a completed Disbursement Instruction Agreement effective as of the
Agreement Date;


(xi)    evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;


(xii)    evidence that all accrued and unpaid interest and fees owing by the
Loan Parties under the Existing Agreements have been paid in full; and


(xiii)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;


(b)    since December 31, 2013, there shall not have occurred or become known to
the Administrative Agent or any of the Lenders any event or condition that has
had or could reasonably be expected to have a Material Adverse Effect; provided
that the Administrative Agent and the Lenders agree that the outstanding verdict
and any judgment in the California Hawaiian Case shall not constitute a Material
Adverse Effect unless (i) such judgment or any resulting

-50

--------------------------------------------------------------------------------




order shall have continued for a period of 30 days without being paid, stayed or
dismissed through appropriate proceedings and (ii) the aggregate amount awarded
in connection with such verdict and/or judgment exceeds $120,000,000;


(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (i) result in a Material Adverse Effect (the
Administrative Agent and the Lenders agree that the outstanding verdict and any
judgment in the California Hawaiian Case shall not constitute a Material Adverse
Effect unless (x) such judgment or any resulting order shall have continued for
a period of 30 days without being paid, stayed or dismissed through appropriate
proceedings and (y) the aggregate amount awarded in connection with such verdict
and/or judgment exceeds $120,000,000) or (ii) restrain or enjoin, or otherwise
materially and adversely affect, the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;


(d)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (i) any Applicable Law or (ii) any
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (x) have a Material Adverse Effect, or (y)
restrain or enjoin, or otherwise materially and adversely affect the ability of
the Parent, the Borrower or any other Loan Party to fulfill its obligations
under the Loan Documents to which it is a party; and


(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.


The Administrative Agent shall give notice (which may be by electronic mail or
other similar means of electronic communication) to the Borrower and the Lenders
promptly upon is determination that all of the conditions precedent set forth in
this Section shall have been fulfilled or waived by all of the Lenders.


Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Bank to issue Letters of Credit, are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.15. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for of changes in factual circumstances not
prohibited hereunder and (c) in the case of the borrowing of Revolving Loans,
the Administrative Agent shall have received a timely Notice of Revolving
Borrowing, in the case of the borrowing of Term Loans, the Administrative Agent
shall have received the Notice of Term Borrowing, in the case of the borrowing
of a Swingline Loan, the Swingline Lender shall have received a timely Notice of
Swingline Borrowing and in the case of the issuance of a Letter of Credit the
Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance of such Letter of Credit. Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and

-51

--------------------------------------------------------------------------------




the Lenders at the time any Loan is made or any Letter of Credit is issued that
all conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article V., and not waived by the Lenders in accordance with
the terms of this Agreement, have been satisfied. Unless set forth in writing to
the contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent and the other Lenders
that the conditions precedent for initial Loans set forth in Sections 5.1. and
5.2. that have not previously been waived by the Lenders in accordance with the
terms of this Agreement have been satisfied.


Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, the Issuing Bank and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Parent, the Borrower and
the other Loan Parties is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization unless the failure to be so qualified or authorized could not
reasonably be expected to have, in each instance, a Material Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 6.1.(b) is, as of June 30, 2014,
a complete and correct list of (i) each Person holding any Equity Interest in
the Borrower, (ii) the percentage of ownership of such Person in the Borrower
and (iii) the jurisdiction of organization of each Loan Party. Except as
disclosed on such Schedule, there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in the Borrower. To Borrower’s and the
Parent’s knowledge, all of the Equity Interests in Borrower have been issued in
compliance with all Applicable Law. As of the Agreement Date, Part II of
Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests (and the Ownership
Share) in such Person held directly or indirectly by the Parent.


(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain the other extensions of credit hereunder. The Parent, the Borrower
and each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents and the Fee Letter to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby. The Loan Documents and the Fee Letter to which the Parent, the Borrower
or any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein and as may be limited by equitable principles
generally.


(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party and of the Fee Letter in accordance with their respective terms
and the borrowings and other extensions of credit hereunder do not and will not,
by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Parent, the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Parent, the Borrower or any other Loan

-52

--------------------------------------------------------------------------------




Party, or any material indenture, material agreement or other material
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders and
the Issuing Bank.


(e)    Compliance with Applicable Law; Governmental Approvals. Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(f)    Title to Properties. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets to the extent necessary to
conduct their respective businesses.


(g)    Certain Indebtedness. As of the Agreement Date, no default or event of
default has occurred with respect to the payment of interest or principle on any
Indebtedness of the Parent, the Borrower, any other Loan Party or any other
Subsidiary having an aggregate outstanding principal amount of $5,000,000 or
more and, to the knowledge of any Responsible Officer of the Parent or the
Borrower, none of the Parent, the Borrower, the other Loan Parties or the other
Subsidiaries has received any notice of default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, with respect to any such Indebtedness.


(h)    Litigation. Except as set forth on Schedule 6.1.(h), there are no
actions, suits or proceedings pending (nor, to the knowledge of the Parent or
the Borrower, are there any actions, suits or proceedings threatened) against or
in any other way relating adversely to or affecting the Parent, the Borrower,
any other Loan Party or any other Subsidiary or any of their respective property
in any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to, any Loan Party or any other Subsidiary which could
reasonably be expected to have a Material Adverse Effect.


(i)    Taxes. All material federal, state and other tax returns of the Parent,
the Borrower, any other Loan Party or any other Subsidiary required by
Applicable Law to be filed have been duly filed, and all material federal, state
and other taxes, assessments and other governmental charges or levies upon the
Parent, the Borrower, each other Loan Party and each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 7.6. As of the Agreement Date, none of the United States
income tax returns of the Parent, the Borrower, any other Loan Party or any
other Subsidiary is under audit. All charges, accruals and reserves on the books
of the Parent, the Borrower, each other Loan Party and each other Subsidiary in
respect of any taxes or other governmental charges are in accordance with GAAP
in all material respects.


(j)    Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ended December 31, 2013, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal year ended on such date, with the opinion thereon of Ernst &
Young LLP, and (ii) the unaudited consolidated balance sheet of the Parent and
its consolidated Subsidiaries for the fiscal quarter ended March 31, 2014, and
the related unaudited consolidated statements of operations, shareholders’
equity and cash flow of the Parent and its consolidated Subsidiaries for the
fiscal quarter ended on such date. Such financial statements (including in each
case related schedules and notes) are complete and correct in all material
respects and present fairly, in all material respects in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Parent and its consolidated Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year‑end audit
adjustments and absence of footnotes).



-53

--------------------------------------------------------------------------------




(k)    No Material Adverse Change; Solvency. Since December 31, 2013, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect; provided that the Administrative
Agent and the Lenders agree that the outstanding verdict and any judgment in the
California Hawaiian Case shall not constitute a Material Adverse Effect unless
(i) such judgment or any resulting order shall have continued for a period of 30
days without being paid, stayed or dismissed through appropriate proceedings and
(ii) the aggregate amount awarded in connection with such verdict and/or
judgment exceeds $120,000,000. Each of the Loan Parties is Solvent and the
Parent, the Borrower and their respective Subsidiaries, taken as a whole, are
Solvent.


(l)    ERISA.


(i)    Except as could not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the knowledge of the Parent and the Borrower, nothing has occurred which could
reasonably be expected to result in the revocation of a Qualified Plan’s
favorable determination letter or opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $20,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(m)    Absence of Default. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is in default under its certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
the Parent, the Borrower, any other Loan Party or any other Subsidiary under any
agreement (other than this Agreement) or judgment, decree or order to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(n)    Environmental Laws. In the ordinary course of business, each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary causes
reviews to be conducted of its respective operations or properties, to the
extent applicable, for compliance with Environmental Laws. Each of the Parent,
the Borrower, each other Loan Party and each other Subsidiary: (i) is in
compliance with all Environmental Laws applicable to its business, operations
and

-54

--------------------------------------------------------------------------------




the Properties, (ii) has obtained all Governmental Approvals which are required
under Environmental Laws, and each such Governmental Approval is in full force
and effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply could reasonably be
expected to have a Material Adverse Effect. Except for any of the following
matters that could not reasonably be expected to have a Material Adverse Effect,
none of the Parent, the Borrower, any other Loan Party or any other Subsidiary
has any knowledge of, nor has the Parent, the Borrower, any other Loan Party or
any other Subsidiary received written notice of, any past, present, or pending
releases, events, conditions, circumstances, activities, practices, incidents,
facts, occurrences, actions, or plans that, with respect to the Parent, the
Borrower, such other Loan Party or such other Subsidiary, their respective
businesses, operations or with respect to the Properties, may: (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential claim or
other liability under any Environmental Law, or (z) cause any of the Properties
to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s knowledge after due inquiry,
threatened, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which, reasonably could be
expected to have a Material Adverse Effect. None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any comparable state or local priority list
promulgated pursuant to any analogous state or local law. To Parent’s knowledge,
no Hazardous Materials generated at or transported from the Properties are or
have been transported to, or disposed of at, any location that is listed or
proposed for listing on the National Priority List or any comparable state or
local priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.


(o)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to restrict its ability to borrow money or obtain other
extensions of credit or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.


(p)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.


(q)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person except for
such Intellectual Property, the absence of which, and for conflicts which, could
not reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each other Subsidiary has taken all such steps as it deems
reasonably necessary to protect its respective rights under and with respect to
such Intellectual Property. No material claim has been asserted by any Person
with respect to the use of any such Intellectual Property by the Parent, the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate ,
give rise to any liabilities on the part of the Parent, the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.



-55

--------------------------------------------------------------------------------




(r)    Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged in (i) the business of
owing, operating, managing and developing Designated Use Properties and the
provision of services incidental thereto, (ii) the brokerage, purchase and sale
of manufactured home units, (iii) making Investments permitted under Section
9.1.(g) and (iv) other business activities reasonably incidental to the
foregoing.


(s)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the transactions contemplated hereby.


(t)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than (i) financial projections,
budgets, forecasts, pro forma financial statements and other forward looking
statements and (ii) general industry information) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary were, at the
time the same were so furnished and taken as a whole with all other written
information, reports and other papers and data furnished substantially
contemporaneously therewith, complete and correct in all material respects, to
the extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements (other than
(x) financial projections, budgets, forecasts, pro forma financial statements
and other forward looking statements and (y) the financial statements covered in
Section 6.1.(j)), are complete and correct in all material respects and present
fairly, in all material respects in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Persons involved as at their respective dates and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year‑end audit adjustments and absence of full footnote disclosure). All
financial projections, budgets, forecasts, pro forma financial statements and
other forward looking statements prepared by or on behalf of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on assumptions believed to be reasonable at
the time of preparation thereof. No fact is known to any Loan Party which has
had, or may in the future have (so far as any Loan Party can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 6.1.(j) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents (other than (i) financial projections, budgets,
forecasts, pro forma financial statements and other forward looking statements
and (ii) general industry information) contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary in order to make the statements contained therein not misleading.


(u)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” as defined by 29 C.F.R. 2510.3-101 (as modified by §3(42) of
ERISA). Assuming that no Lender funds any amount payable by it hereunder with
“plan assets,” as that term is defined in 29 C.F.R. 2510.3‑101 (as modified by
§3(42) of ERISA), the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute non-exempt “prohibited transactions”
under §406 of ERISA or §4975 of the Internal Revenue Code.


(v)    OFAC, Anti-Corruption Laws, Etc. The Parent and the Borrower have
implemented and maintain in effect policies and procedures reasonably designed
to ensure compliance in all material respects by the Parent, the Borrower and
their respective Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and Sanctions, and to the knowledge of the
Borrower, the Parent and their respective Subsidiaries, the Parent, the
Borrower, their respective Subsidiaries and their respective officers and
directors and any of their respective employees, are in compliance in all
material respects with Anti-Corruption Laws and Sanctions. None of the Parent,
the Borrower, any of the other Loan Parties, any of the other Subsidiaries, or
any other Affiliate of the Borrower: (i) is a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) available
at http://www.treas.gov/offices/enforcement/

-56

--------------------------------------------------------------------------------




ofac/index.shtml or as otherwise published from time to time; (ii) is (A) an
agency of the government of a country, (B) an organization controlled by a
country, or (C) a person resident in a country that is subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and none of the Letters of
Credit, will be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person.


(w)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.


(x)    Qualifying Unencumbered Properties. Each Property included in a given
calculation of the Unencumbered Net Operating Income satisfied, at the time of
such calculation, all of the requirements contained in the definition of
“Qualifying Unencumbered Property”.


Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Administrative Agent or any Lender pursuant
to or in connection with this Agreement or any of the other Loan Documents
(including, but not limited to, any such statement made in or in connection with
any amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Parent, the
Borrower, any other Loan Party or any other Subsidiary prior to the Agreement
Date and delivered to the Administrative Agent or any Lender in connection with
the underwriting or closing the transactions contemplated hereby but excluding
financial projections, budgets, forecasts, pro forma financial statements and
other forward looking statements and general industry information) shall
constitute representations and warranties made by the Borrower under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.13., the date on which any increase of
the Revolving Commitments is effectuated pursuant to Section 2.16. and as of the
date of the occurrence of each Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.


Article VII. Affirmative Covenants
For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:


Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.6., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization unless the failure to be so authorized and
qualified could not reasonably be expected to have a Material Adverse Effect.



-57

--------------------------------------------------------------------------------




Section 7.2. Compliance with Applicable Law.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Laws, including the
obtaining of all Governmental Approvals, Anti-Corruption Laws and Sanctions, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.


Section 7.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a)  protect and preserve, and maintain in good repair, working
order and condition, all of its respective material properties, ordinary wear
and tear and casualty and condemnation excepted, and (b) from time to time make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.


Section 7.4. Conduct of Business.
Except as otherwise permitted under Section 9.6., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, carry
on its respective businesses as described in Section 6.1.(r) and not enter into
any line of business not otherwise described in such Section.


Section 7.5. Insurance.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law.
The Borrower shall from time to time deliver to the Administrative Agent upon
reasonable request a detailed list, together with reasonable evidence of the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.


Section 7.6. Payment of Taxes.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge or levy which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person, in accordance with GAAP.


Section 7.7. Books and Records; Inspections.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which full,
true and correct entries in all material respects in conformity with GAAP
consistently applied shall be made. The Parent and the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, permit representatives
of the Administrative Agent or any Lender to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants (in the presence of an officer of the Borrower), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. The Borrower hereby authorizes and instructs
its accountants to discuss the financial affairs

-58

--------------------------------------------------------------------------------




of the Borrower, any other Loan Party or any other Subsidiary with the
Administrative Agent or any Lender; provided that an officer of the Borrower
shall be given a reasonable opportunity to be present for any discussions with
any such accountants.


Section 7.8. Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) to finance acquisitions
permitted under this Agreement; (b) to finance capital expenditures and (c) to
provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans. The Parent and the Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any part of such proceeds to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock. The Borrower shall not request any borrowing of any Loans or the
issuance of any Letter of Credit, and the Borrower shall ensure that the Parent,
the Borrower, their respective Subsidiaries and their respective directors,
officers and employees shall not use the proceeds of any Loan or Letter of
Credit (x) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (y) in any manner that would result in
the violation of any Sanctions.


Section 7.9. Environmental Matters.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. The Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take all actions and pay or arrange to
pay all costs necessary for it and for the Properties to comply with all
Environmental Laws and all Governmental Approvals, including actions to remove
and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, in each case, the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. Nothing
in this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.


Section 7.10. Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


Section 7.11. REIT Status.
The Parent shall maintain its status as, and election to be treated as, a REIT.


Section 7.12. Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or other nationally
recognized securities exchange.



-59

--------------------------------------------------------------------------------




Article VIII. Information
For so long as this Agreement is in effect, the Borrower shall furnish
(including by electronic means as provided in Section 8.5.) to each Lender (or
to the Administrative Agent if so provided below):


Section 8.1. Quarterly Financial Statements.
As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 50 days after the end of
each of the first, second and third fiscal quarters of the Parent), the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year (if any), all of which shall be certified by the chief executive
officer, chief financial officer or vice president-treasurer of the Parent, in
his or her opinion, to present fairly, in accordance with GAAP in all material
respects and consistently applied, the consolidated financial position of the
Parent and its Subsidiaries as at the date thereof and the results of operations
for such period (subject, in each case, to normal year‑end audit adjustments and
the absence of full footnote disclosure).


Section 8.2. Year‑End Statements.
As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 120 days after the end of
each fiscal year of the Parent), the audited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, stockholders’ equity and cash
flows of the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year
(if any), all of which shall be (a) certified by the chief executive officer,
chief financial officer or vice president-treasurer of the Parent, in his or her
opinion, to present fairly, in all material respects and in accordance with GAAP
consistently applied, the financial position of the Parent and its Subsidiaries
as at the date thereof and the result of operations for such period and (b)
accompanied by the report thereon of Ernst & Young LLP or other independent
certified public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall be unqualified as to “going concern”
(and other like qualifications or exceptions) and to scope.


Section 8.3. Compliance Certificate.
Not later than 50 days after the end of the first, second and third fiscal
quarters of the Parent and 120 days after the end of the fiscal year of the
Parent, a certificate substantially in the form of Exhibit K (a “Compliance
Certificate”) executed on behalf of the Parent by the chief executive officer,
chief financial officer or vice president-treasurer of the Parent (a) setting
forth in reasonable detail as of the end of such quarterly accounting period or
fiscal year, as the case may be, the calculations required to establish whether
the Parent was in compliance with the covenants contained in Section 9.1. and
(b) stating that no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Parent with respect to such event,
condition or failure.


Section 8.4. Other Information.
(a)    Promptly upon the Administrative Agent’s request, copies of all reports,
if any, submitted to the Parent or its Board of Directors by its independent
public accountants including, without limitation, any management report;


(b)    Within 5 Business Days of the filing thereof, copies of all registration
statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which the Parent, the Borrower, any other Loan Party or
any other Subsidiary shall file with the SEC or any national securities
exchange;



-60

--------------------------------------------------------------------------------




(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower any other Loan Party or any other Subsidiary;


(d)    At the time financial statements are furnished pursuant to Sections 8.1.
and 8.2., (i) a statement of Funds from Operations certified by the chief
executive officer, chief financial officer or vice president-treasurer of the
Parent in form and substance reasonably satisfactory to the Administrative
Agent; and (ii) a report of newly acquired Properties, in form and detail
reasonably satisfactory to the Administrative Agent, which shall include,
without limitation, the Net Operating Income of such Property, the cost of
acquisition of such Property and the amount, if any, of Indebtedness secured by
a Lien on such Property;


(e)    No later than 30 days after the beginning of each fiscal year of the
Parent ending prior to the latest Termination Date, projected balance sheets,
operating statements, profit and loss projections and cash flow budgets of the
Parent and its Subsidiaries on a consolidated basis for such fiscal year, all
itemized in reasonable detail;


(f)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred and is continuing, could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief executive
officer, chief financial officer or vice president-treasurer of the Parent
setting forth details as to such occurrence and the action, if any, which the
Parent or applicable member of the ERISA Group is required or proposes to take;


(g)    To the extent the Parent, the Borrower, any other Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating to, or affecting, the Parent, the Borrower,
any other Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect;


(h)    Prompt notice of the occurrence of any event which has had, or could
reasonably be expected to have, a Material Adverse Effect;


(i)    Prompt notice of the occurrence of any Default or Event of Default;


(j)    Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary (other
than a Wholly Owned Subsidiary) or an Unconsolidated Affiliate, such evidence to
be in form and detail reasonably satisfactory to the Administrative Agent;


(k)    Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act;


(l)    Promptly, and in any event within 3 Business Days after the Parent or the
Borrower obtains knowledge thereof, written notice of the occurrence of any of
the following: (i) the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall receive notice that any violation of or noncompliance with any
Environmental Law has or may have been committed; (ii) the Parent, the Borrower,
any other Loan Party or any other Subsidiary shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) the Parent, the
Borrower, any other Loan Party or any other Subsidiary shall receive any notice
from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, and in the case of any of the foregoing, such matters,
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

-61

--------------------------------------------------------------------------------






(m)    Prompt notice of any material change in accounting policies or financial
reporting practices by the Parent, the Borrower, any other Loan Party or any
other Subsidiary; and


(n)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any other Loan
Party or any other Subsidiary as the Administrative Agent or any Lender may
reasonably request.


Section 8.5. Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Parent (including, without
limitation, on the Parent’s website)) provided that the foregoing shall not
apply to (i) notices to any Lender (or the Issuing Bank) pursuant to Article II.
and (ii) any Lender that has notified the Administrative Agent and the Parent
that it cannot or does not want to receive electronic communications. The
Administrative Agent, the Parent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered 24 hours after the date and time on which the Administrative
Agent, the Parent or the Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent, the Parent or
the Borrower notifies each Lender of said posting and provides a link thereto;
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have occurred as of 11:00 a.m. Central time on the opening of business
on the next business day for the recipient. Notwithstanding anything contained
herein, the Parent shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Parent or the Borrower with any such request for delivery.
Each Lender shall be solely responsible for requesting delivery to it of paper
copies and maintaining its paper or electronic documents.


(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent or the
Borrower by the Administrative Agent.


Section 8.6. Public/Private Information.
The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
or the Borrower shall designate Information Materials that are either available
to the public or not material with respect to Parent, the Borrower and the other
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws, as “Public Information”. All such Information
Materials not so designated as “Public Information” shall be deemed to be
“Private Information”.


Section 8.7. USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number and/or such other

-62

--------------------------------------------------------------------------------




identification information as shall be necessary for such Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.


Section 8.8. Qualifying Unencumbered Properties.
The Borrower may from time to time but no more frequently than quarterly deliver
notice to the Administrative Agent stating that the Borrower intends to
designate a Property to become a Qualifying Unencumbered Property. Such notice
shall (a) set forth the name of such Property (or, if such Property has no name,
such notice shall otherwise identify such Property), and (b) be accompanied by a
statement of income, certified by the chief executive officer, chief financial
officer or vice president-treasurer of the Parent, for each such Property for
the then most recently completed fiscal quarter (or, if such statement of income
is unavailable, a pro forma financial statement setting forth the Net Operating
Income with respect to such Property for the then current fiscal quarter). If
any such Property meets the requirements set forth in the definition of
“Qualifying Unencumbered Properties” and the Administrative Agent fails to
deliver written notice to the Borrower stating that the Requisite Lenders have
disapproved the designation of such Property as a Qualifying Unencumbered
Property (it being understood that such notice shall provide the Borrower with
information regarding why such designation was disapproved by the Requisite
Lenders and that the Requisite Lenders will not unreasonably disapprove such
designation) within 20 days after receipt of such information by the
Administrative Agent, such Property shall become a Qualifying Unencumbered
Property.


Article IX. Negative Covenants
For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:


Section 9.1. Financial Covenants.
(a)    Maximum Leverage Ratio. The Parent shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value, to exceed 0.60 to 1.00 at any
time.


(b)    Maximum Fixed Charge Coverage Ratio. The Parent shall not permit the
ratio of (i) Adjusted EBITDA for any period of 12 consecutive calendar months
ending during the term of this Agreement to (ii) Fixed Charges of the Parent and
its Subsidiaries determined on a consolidated basis for such period, to be less
than 1.40 to 1.00 at any time.


(c)    Minimum Unencumbered Debt Yield. The Parent shall not permit the ratio
(expressed as a percentage) of (i) Unencumbered Net Operating Income for any
period of 12 consecutive calendar months ending during the term of this
Agreement to (ii) Unsecured Debt to be less than 11.0% at any time.


(d)    Minimum Unencumbered Interest Coverage Ratio. The Parent shall not permit
the ratio of (i) Unencumbered Net Operating Income any fiscal quarter ending
during the term of this Agreement to (ii) Unsecured Interest Expense for such
fiscal quarter, to be less than 2.00 to 1.00 at any time.


(e)    Minimum Net Worth. The Parent shall not permit Net Worth at any time to
be less than (i) $2,452,759,491 plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected at any time after March 31, 2014 by the Parent, any of its
Subsidiaries or any Unconsolidated Affiliate to any Person other than the Parent
or any of its Subsidiaries; provided, however, the amount of any increase under
clause (ii) resulting from Equity Issuances effected by an Unconsolidated
Affiliate shall be limited to the Parent’s Ownership Share of such
Unconsolidated Affiliate.


(f)    Dividends and Other Restricted Payments. The Parent and the Borrower
shall not, and shall not permit any of the other Subsidiaries to, declare or
make any Restricted Payment; provided, however, that the Parent, the Borrower
and the other Subsidiaries may declare and make the following Restricted
Payments:



-63

--------------------------------------------------------------------------------




(i)    the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
cash dividends to its shareholders in an aggregate amount not to exceed the
greater of (x) an amount equal to 100.0% of its “real estate investment trust
taxable income” within the meaning of Section 857(b)(2) of the Internal Revenue
Code for each taxable year or (y) 95.0% of Funds from Operations;


(ii)    the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash distributions to its
shareholders of capital gains resulting from gains from certain asset sales to
the extent necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code;


(iii)    the Parent may repurchase Equity Interest in the Parent so long as
(x) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including, without limitation, a Default or Event of Default resulting from a
breach of any of the covenants contained in Section 9.1.; (y) Net Worth
immediately after giving pro forma effect to such repurchase would not be less
than (1) $2,213,882,161 plus (2) 75% of the Net Proceeds of all Equity Issuances
effected at any time after the Agreement Date by the Parent, any of its
Subsidiaries or any Unconsolidated Affiliate to any Person other than the Parent
or any of its Subsidiaries (with the amount of any increase under clause (2)
resulting from Equity Issuances effected by an Unconsolidated Affiliate being
limited to the Parent’s Ownership Share of such Unconsolidated Affiliate) and
(z) at least 5 Business Days before such repurchase (or in the case of a
repurchase program approved by the Parent’s board of directors, 5 Business Days
before the first repurchase effected under such program), the Borrower shall
have delivered to the Administrative Agent for distribution to each of the
Lenders a Compliance Certificate, calculated on a pro forma basis, evidencing
the continued compliance by the Loan Parties with the terms and conditions of
this Agreement and the other Loan Documents, including without limitation, the
covenants contained in Section 9.1., after giving pro forma effect to such
repurchase (or in the case of a repurchase program approved by the Parent’s
board of directors, 5 Business Days before the first repurchase effected under
such program); and


(iv)    so long as no Default or Event of Default would result therefrom,
Restricted Payments (x) resulting from repurchases of Equity Interests in the
Parent deemed to occur upon exercise of stock options if such Equity Interests
represent a portion of the exercise price of such options or (y) made for
purposes of permitting, directly or indirectly, the repurchase of Equity
Interests in the Parent from present or former officers, directors, consultants,
agents or employees (or their estates, trusts, family members or former spouses)
of the Loan Parties and their Subsidiaries, so long as the amount of such
Restricted Payments in the case of both clauses (x) and (y) does not exceed
$10,000,000 in the aggregate in any fiscal year.


Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1.(a) exists or if as a result of the occurrence of any other Event
of Default any of the Obligations have been accelerated, the Parent and the
Borrower shall not, and shall not permit any other Subsidiary to, make any
Restricted Payments to any Person except that the Borrower may declare and make
cash distributions to the Parent and other holders of partnership interests in
the Borrower with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may so distribute, an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.11. Notwithstanding anything to the contrary in this Section,
Subsidiaries may pay Restricted Payments to the Borrower or any other Subsidiary
at any time.


(g)    Permitted Investments Generally. The Parent shall not, and shall not
permit any Loan Party or other Subsidiary to, make an Investment in or otherwise
own the following items which would cause the aggregate value of such holdings
of such Persons (determined in accordance with GAAP) to exceed 30.0% of Total
Asset Value at any time:


(i)    Properties that are not Designated Use Properties;


(ii)    Unimproved Land;

-64

--------------------------------------------------------------------------------






(iii)    Development Activity;


(iv)    Mortgage Receivables and other notes receivable;


(v)    Designated Use Property Ownership Interests in Persons that are not
Subsidiaries or Unconsolidated Affiliates; and


(vi)    Investments in Unconsolidated Affiliates and in Subsidiaries that are
not Wholly Owned Subsidiaries.


(h)    Permitted Investments of Parent. Notwithstanding the immediately
preceding subsection (g), the Parent shall not have or make any Investment in
any Person, or own any other assets, except Equity Interests in the Borrower and
the Borrower’s Subsidiaries and Unconsolidated Affiliates, any Guarantee of
Recourse Indebtedness otherwise permitted under this Agreement and any Guarantee
of Non-Recourse Indebtedness solely for Non-Recourse Exceptions.


For purposes of calculating compliance with the financial covenants set forth in
this Section 9.1. and the other covenants contained in this Article IX., each of
the following transactions, in each case not prohibited by the Loan Documents,
that occurred during the period for which such financial covenant is to be
calculated, shall be calculated on a pro forma basis assuming that each such
transaction had occurred on the first day of such period (and taking into
account (i) cost savings to the extent same would be permitted to be reflected
in pro forma financial information complying with the requirements of GAAP and
Article XI of Regulation S-X under the Securities Act and (ii) such other
adjustments as may be reasonably approved by the Administrative Agent in
writing, such approval not to be unreasonably withheld or delayed): (a) the
purchase or other acquisition of (i) property and assets or businesses of any
Person or of assets constituting a business unit, a line of business or division
of such Person, (ii) a Property or (iii) Equity Interests in a Person that, upon
the consummation thereof, will be a Subsidiary of such Person (including as a
result of a merger or consolidation); (b) the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; and (c) any incurrence (including by assumption or
Guaranty) or repayment (including by redemption, repayment, retirement or
extinguishment) of any Indebtedness. All pro forma calculations pursuant to this
Section shall be made in good faith by the chief executive officer, chief
financial officer or vice president-treasurer of the Parent.


Section 9.2. Indebtedness.
The Parent and the Borrower shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:


(a)    the Obligations;


(b)    guaranties of the Obligations described in the immediately preceding
subsection (a);


(c)    in the case of the Borrower and its Subsidiaries, trade debt incurred in
the normal course of business;


(d)    in the case of the Borrower and its Subsidiaries, intercompany
Indebtedness (including, without limitation, amounts owing under intercompany
leases) owing between Subsidiaries; and


(e)    Indebtedness which, after giving effect thereto, may be incurred or may
remain outstanding without giving rise to an Event of Default or Default,
including without limitation any Default or Event of Default resulting from
noncompliance with any of the terms of Article IX.; provided, however, that the
Parent and the Borrower (i) shall not and shall not permit any of its
Subsidiaries to, guarantee or otherwise become or remain directly or indirectly
liable

-65

--------------------------------------------------------------------------------




with respect to the Indebtedness of any Unconsolidated Affiliate, and (ii) shall
not permit any Subsidiary (excluding the Borrower) to create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to, any
Recourse Indebtedness (including without limitation Recourse Indebtedness
attributable to Accommodation Obligations or other Guaranties of Indebtedness),
in an aggregate amount collectively for both clauses (i) and (ii), in excess of
(A) $10,000,000 for any such Subsidiary or Unconsolidated Affiliate at any time
or (B) $30,000,000 in the aggregate for all Subsidiaries and Unconsolidated
Affiliates at any time.


Section 9.3. Liens.
The Parent and the Borrower shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly create, incur, assume or
permit to exist any Lien on or with respect to any of its Property, except:


(a)    Permitted Liens;


(b)    Liens securing Indebtedness permitted to be incurred and remain
outstanding pursuant to Section 9.2.(d) and (e);


(c)    lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which are being contested
in good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established in accordance with
GAAP;


(d)    with respect to a Property, items listed on Schedule B to the owner’s
title insurance policy of the Borrower or a Subsidiary with respect to such
Property, which do not materially detract from the value of such Property or
impair the intended use thereof in the business of the Borrower or such
Subsidiary, as applicable;


(e)    Liens in favor of counterparties in respect of any Derivative Contracts;


(f)    Liens securing judgments and awards for the payment of money not
constituting an Event of Default under Section 10.1.(h);


(g)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;


(h)    licenses or sublicenses granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
the Borrower and its Subsidiaries taken as a whole and (ii) secure any
Indebtedness;


(i)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection;


(j)    Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;


(k)    Liens imposed pursuant to any of the provisions of ERISA or pursuant to
any Environmental Laws not otherwise resulting in a Default or Event of Default;
and


(l)    other Liens securing obligations (not constituting Indebtedness)
outstanding in an aggregate amount not to exceed $1,000,000 at any time.



-66

--------------------------------------------------------------------------------




Section 9.4. Negative Pledge.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Indebtedness which (A) the Parent,
the Borrower, such Loan Party or such Subsidiary may create, incur, assume, or
permit or suffer to exist without violation of this Agreement and (B) is secured
by a Lien permitted to exist under the Loan Documents (including Liens permitted
under Section 9.3.), and (y) which prohibits the creation of any other Lien on
only the property securing such Indebtedness as of the date such agreement was
entered into; (ii) an agreement relating to the sale of a Subsidiary or assets
pending such sale, provided that in any such case the Negative Pledge applies
only to the Subsidiary or the assets that are the subject of such sale or
proceeds or contract related to such sale; (iii) any document or instrument
relating to any Lien permitted under subsections (b), (e), (g), (h), (j) or (k)
of Section 9.3. or any Lien referred to in clause (b) of the definition of the
term “Permitted Lien”, provided that in any such case the Negative Pledge
applies only to the assets that are subject to such Lien; or (iv) any Loan
Document or Specified Derivatives Contract.


Section 9.5. Restrictions on Intercompany Transfers.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Parent, the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Parent, the Borrower or any other Subsidiary; (c) make
loans or advances to the Parent, the Borrower or any other Subsidiary; or
(d) transfer any of its property or assets to the Parent, the Borrower or any
other Subsidiary; other than (i) with respect to the preceding clauses (a)
through (d), those encumbrances or restrictions contained in any Loan Document,
(ii) with respect to clause (d), customary provisions restricting assignment of
any lease or other agreement entered into by the Parent, the Borrower, any other
Loan Party or any other Subsidiary in the ordinary course of business, (iii)
with respect to the preceding clauses (a), (c) and (d), which are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted hereunder and applicable solely to such joint
venture entered into in the ordinary course of business, and (iv) with respect
to clause (d), customary restrictions contained in leases, subleases, licenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto.


Section 9.6. Merger, Consolidation, Sales of Assets and Other Arrangements.
(a)    The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, (w) enter into any transaction of merger,
consolidation, reorganization or recapitalization; (x) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (y) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or substantially all of its business or assets, or
the Equity Interests in any Subsidiary, whether now owned or hereafter acquired;
or (z) acquire all or substantially all of the assets of, or Equity Interests
in, any other Person; provided, however, that:


(i)    any Subsidiary (A) may merge with a Loan Party so long as such Loan Party
is the survivor (and in any merger involving the Borrower, the Borrower is the
survivor) and (B) that is not a Loan Party may merge with any other Subsidiary
that is not a Loan Party;


(ii)    any Subsidiary (A) may sell, transfer or otherwise dispose of its assets
to a Loan Party and (B) that is not a Loan Party may sell, transfer or otherwise
dispose of its assets to any other Subsidiary that is not a Loan Party, in each
case, including any disposition that is by its nature a liquidation;


(iii)    (A) a Loan Party (other than the Parent, the Borrower or any Qualifying
Unencumbered Property Owner) and any Subsidiary that is not (and is not required
to be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries (other than the Borrower or a Qualifying Unencumbered Property
Owner), and (B) any Loan Party and any other Subsidiary

-67

--------------------------------------------------------------------------------




may, directly or indirectly, acquire (whether by purchase, acquisition of Equity
Interests of a Person, or as a result of a merger or consolidation) all or
substantially all of the assets of, or acquire Equity Interests in, any other
Person, so long as, in the case of each of clause (A) and (B), (1)  immediately
prior thereto, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence, including, without
limitation, a Default or Event of Default resulting from a breach of any of the
covenants contained in Section 9.1.; (2)  to the extent such sale, transfer,
disposition or acquisition of all or substantially all of the assets or Equity
Interest of any Subsidiary (other than the Borrower, a Loan Party or a
Qualifying Unencumbered Property Owner) and the consideration of such
transaction is $75,000,000 or more: (x) the Borrower shall have given the
Administrative Agent and the Lenders at least 15‑days prior written notice of
such conveyance, sale, transfer, disposition, acquisition, purchase, merger or
consolidation, specifying the nature of the transaction in reasonable detail;
and (y) at the time the Borrower gives notice pursuant to clause (2)(x) of this
subsection, the Borrower shall have delivered to the Administrative Agent for
distribution to each of the Lenders a Compliance Certificate, calculated on a
pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the covenants contained in Section 9.1., after
giving pro forma effect to such conveyance, sale, transfer, disposition,
acquisition, purchase, merger or consolidation; and (3) in the case of a
consolidation or merger involving the Parent, the Borrower or a Qualifying
Unencumbered Property Owner, the Parent, the Borrower or such Qualifying
Unencumbered Property Owner, as the case may be, shall be the survivor thereof;
and


(iv)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business.


Section 9.7. Plan Assets.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” as defined by 29 C.F.R. 2510.3-101 (as modified by
§3(42) of ERISA).


Section 9.8. Fiscal Year.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.


Section 9.9. Modifications of Organizational Documents.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) would materially and adversely affect the Administrative Agent,
the Issuing Bank or the Lenders or their respective rights and remedies under
the Loan Documents or (b) could reasonably be expected to have a Material
Adverse Effect.


Section 9.10. Transactions with Affiliates.
The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate, except (a) as
set forth on Schedule 9.10., (b) transactions solely among the Loan Parties, or
(c) transactions in the ordinary course of business of the Parent, the Borrower,
such Loan Party or such Subsidiary and upon fair and reasonable terms which are
no less favorable to the Parent, the Borrower, such Loan Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate. Notwithstanding the foregoing, no payments
may be made with respect to any items set forth on such Schedule 9.10. if a
Default or Event of Default exists or would result therefrom.

-68

--------------------------------------------------------------------------------






Section 9.11. Environmental Matters.
The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law, or in a manner that could reasonably be
expected to lead to any claim under Environmental Law or pose a risk to human
health, safety or the environment, in each case, which could reasonably be
expected to have a Material Adverse Effect. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.


Section 9.12. Derivatives Contracts.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, such Loan Party or such Subsidiary in the ordinary course
of business and which are intended to establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by such
Person.


Article X. Default
Section 10.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment.


(i)    The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans or of any Reimbursement Obligation;


(ii)    The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) any interest on any of the Loans or on any Reimbursement
Obligation and in the case of this subsection (a)(ii) only, such failure shall
continue for a period of 5 days; or


(iii)    The Borrower or any other Loan Party shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) any other payment Obligations owing by the
Borrower or such Loan Party under this Agreement, any other Loan Document or the
Fee Letter and in the case of this subsection (a)(iii) only, such failure shall
continue for a period of 5 days after the earlier of (x) the date upon which a
Responsible Officer of the Parent, the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Parent or the Borrower
has received written notice of such failure from the Administrative Agent.


(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 7.8., Section 8.4.(i), Section 9.1., any of Sections 9.4 through
Section  9.9. or Section 9.12; or


(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Parent, the Borrower or such

-69

--------------------------------------------------------------------------------




other Loan Party obtains knowledge of such failure or (y) the date upon which
the Parent or the Borrower has received written notice of such failure from the
Administrative Agent.


(c)    Misrepresentations. Any written statement, representation or warranty
(other than (i) financial projections, budgets, forecasts, pro forma financial
statements and other forward looking statements and (ii) general industry
information) made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto
at any time furnished by, or at the direction of, any Loan Party to the
Administrative Agent, the Issuing Bank or any Lender, shall at any time prove to
have been incorrect or misleading in any material respect when furnished or made
or deemed made.


(d)    Indebtedness Cross‑ Default.


(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans and Reimbursement Obligations and any
Indebtedness in respect to any Derivatives Contract) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure exists) of $10,000,000 or more (or
$100,000,000 or more in the case of Non-Recourse Indebtedness) (all such
Indebtedness being “Material Indebtedness”); or


(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or


(iii)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Recourse Indebtedness having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure exists) of $50,000,000 or more (other
than the Loans and Reimbursement Obligations and any Indebtedness in respect to
any Derivatives Contract), any trustee or agent acting on behalf of such holder
or holders or any other Person, to accelerate the maturity of any such Recourse
Indebtedness or require any such Recourse Indebtedness to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity; or


(iv)    The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to pay when due (after giving effect to all applicable notice and
cure rights) payments in respect of Derivatives Contracts in an aggregate amount
of $10,000,000 or more.


(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any other Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts generally as they become due; (vi) make a general assignment for the
benefit of creditors; (vii) make a conveyance fraudulent as to creditors under
any Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any other
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding‑up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person,

-70

--------------------------------------------------------------------------------




or of all or any substantial part of the assets, domestic or foreign, of such
Person, and in the case of either clause (i) or (ii) such case or proceeding
shall continue undismissed or unstayed for a period of 60 consecutive days, or
an order granting the remedy or other relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.


(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate (except as a result of the express terms thereof)
any Loan Document or the Fee Letter to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Loan Document
or the Fee Letter or any Loan Document or the Fee Letter shall cease to be in
full force and effect (except as a result of the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A)(x) in the case of judgments and orders entered
in connection with the California Hawaiian Case, the amount of such judgments
and orders exceeds in the aggregate $120,000,000 or (y) in the case of any other
judgment or order, the amount of such judgment or order for which insurance has
not been acknowledged in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) exceeds, individually or
together with all other such judgments or orders entered against the Loan
Parties (excluding judgment and orders entered in connection with the California
Hawaiian Case), $10,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $10,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days.


(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to have a Material Adverse Effect; or


(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $20,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.


(i)
Change of Control.



(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”))(other than Sam Zell), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 30.0% of the total
voting power of the then outstanding voting stock of the Parent; or


(ii)    during any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved but

-71

--------------------------------------------------------------------------------




excluding any director whose initial nomination for, or assumption of office as,
a director occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Parent then in office; or


(iii)    the Parent shall cease to own and control, directly or indirectly, more
than 50% of the outstanding Equity Interests of the Borrower; or


(iv)    the Parent shall cease to be the sole general partner of the Borrower or
shall cease to have the sole and exclusive power to exercise all management and
control over the Borrower.


Section 10.2. Remedies Upon Event of Default.
While an Event of Default shall exist, the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Parent and the Borrower on behalf of themselves and the other Loan Parties, and
(2) the Commitments and the Swingline Commitment, and the obligation of the
Issuing Bank to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.


(ii)    Optional. While any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall:
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Parent and
the Borrower on behalf of themselves and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Bank to issue Letters of Credit hereunder.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries, without notice of any kind whatsoever
and without regard to the adequacy of any security for the Obligations or the
solvency of any party bound for its payment, to take possession of all or any
portion of the property and/or the business operations of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries and to exercise such
power as the court shall confer upon such receiver.



-72

--------------------------------------------------------------------------------




(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider to the extent permitted under any applicable
Specified Derivatives Contract or Applicable Law, and (d) to prosecute any legal
action against the Borrower, any Loan Party or other Subsidiary to enforce or
collect net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.


Section 10.3. Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1.(e), the Commitments,
the Swingline Commitment and the obligation of the Issuing Bank to issue Letters
of Credit, shall immediately and automatically terminate.


Section 10.4. Marshaling; Payments Set Aside.
None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Guaranteed Obligations. To the extent that any Loan Party makes a
payment or payments to the Administrative Agent, the Issuing Bank, any Lender,
or any Specified Derivatives Provider, or the Administrative Agent, the Issuing
Bank, any Lender, or any Specified Derivatives Provider enforce their security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Guaranteed Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


Section 10.5. Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:


(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Bank and Swingline Lender in proportion to
the respective amounts described in this clause (a) payable to them;


(b)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;



-73

--------------------------------------------------------------------------------




(d)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause (d) payable to them;


(e)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;


(f)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Bank and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and


(g)    the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XI. for itself and its Affiliates as if a “Lender” party hereto.
Excluded Swap Obligations with respect to the Guarantor shall not be paid with
amounts received from the Guarantor or the Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocations otherwise set forth above in this Section.


Section 10.6. Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Revolving Lenders as provided
herein, a security interest in all of its right, title and interest in and to
the Letter of Credit Collateral Account and the balances from time to time in
the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below). The balances from time to time in the
Letter of Credit Collateral Account shall not constitute payment of any Letter
of Credit Liabilities until applied by the Issuing Bank as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Revolving Lenders, provided, that
all earnings on such investments will be credited to and retained in the Letter
of Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Revolving Lenders
authorize the Administrative Agent to use the monies deposited in

-74

--------------------------------------------------------------------------------




the Letter of Credit Collateral Account to reimburse the Issuing Bank for the
payment made by the Issuing Bank to the beneficiary with respect to such drawing
or the payee with respect to such presentment.


(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Letters of Credit that remain
outstanding.


(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full (other than
contingent indemnification obligations in respect of which no claims have been
asserted) and no Letters of Credit remain outstanding, the Administrative Agent
shall deliver to the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, the balances remaining in the Letter of
Credit Collateral Account.


(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.


Section 10.7. Rescission of Acceleration by Supermajority Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Supermajority Lenders, then by written notice to the Borrower, the Supermajority
Lenders may elect, in the sole discretion of such Supermajority Lenders, to
rescind and annul the acceleration and its consequences. The provisions of the
preceding sentence are intended merely to bind all of the Lenders to a decision
which may be made at the election of the Supermajority Lenders, and are not
intended to benefit the Borrower and do not give the Borrower the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are satisfied.


Section 10.8. Performance by Administrative Agent.
If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party, as applicable, after the expiration of any cure or
grace periods set forth herein. In such event, the Borrower shall, at the
request of the Administrative Agent, promptly pay any amount reasonably expended
by the Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon from the date of such
expenditure until paid at the interest rate applicable to Base Rate Loans or at
the Post-Default Rate if then applicable under Section 2.5.(a). Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.



-75

--------------------------------------------------------------------------------




Section 10.9. Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Lenders and the Issuing Bank under this Agreement, each of the other Loan
Documents and the Fee Letter shall be cumulative and not exclusive of any rights
or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Lenders and the Issuing Bank may be selective and no failure or delay by the
Administrative Agent, the Lenders or the Issuing Bank in exercising any right
shall operate as a waiver of it, nor shall any single or partial exercise of any
power or right preclude its other or further exercise or the exercise of any
other power or right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 12.3. (subject to the terms of Section 3.3.), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article X. and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.


Article XI. The Administrative Agent
Section 11.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article VIII. that the Parent or the Borrower is not otherwise required to
deliver directly to the Lenders. The Administrative Agent will furnish to any
Lender, upon the request of such Lender, a copy (or, where appropriate, an
original) of any document, instrument, agreement, certificate or notice
furnished to the Administrative Agent by the Parent, the Borrower, any other
Loan Party or any other Affiliate of the Parent, pursuant to this Agreement or
any other Loan Document not already delivered

-76

--------------------------------------------------------------------------------




or otherwise made available to such Lender pursuant to the terms of this
Agreement or any such other Loan Document. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.


Section 11.2. Wells Fargo as Lender.
Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Parent, the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Lenders or the Issuing Bank.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Parent, the Borrower, any other Loan Party or any other
Subsidiary for services in connection with this Agreement or any Specified
Derivatives Contract, or otherwise without having to account for the same to the
Lenders. The Issuing Bank and the Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.


Section 11.3. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication, such Lender shall
be deemed to have conclusively approved such requested determination, consent or
approval. The provisions of this Section shall not apply to any amendment,
waiver or consent regarding any of the matters described in Section 12.6.(b) or
(c).


Section 11.4. Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this

-77

--------------------------------------------------------------------------------




Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


Section 11.5. Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Parent, the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, the Issuing Bank or any other Person or shall be
responsible to any Lender, the Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or the
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney‑in‑fact as determined by a court of competent jurisdiction in a final
non‑appealable judgment.


Section 11.6. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses or disbursements of any kind or nature whatsoever which may
at any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
further, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, further, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its Pro Rata Share
of any out‑of‑pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent)

-78

--------------------------------------------------------------------------------




incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out‑of‑pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other Obligations
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.


Section 11.7. Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders
and the Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the Parent,
the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each of the Lenders and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders and the Issuing Bank by the Administrative Agent under
this Agreement or any of the other Loan Documents, the Administrative Agent
shall have no duty or responsibility to provide any Lender or the Issuing Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its Related Parties. Each
of the Lenders and the Issuing Bank acknowledges that the Administrative Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to any Lender or the Issuing Bank.


Section 11.8. Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and any of its Affiliates
as a successor Administrative Agent). If no successor Administrative Agent shall
have been so appointed in accordance with the

-79

--------------------------------------------------------------------------------




immediately preceding sentence, and shall have accepted such appointment, within
30 days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and the Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
the Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or Issuing Bank were itself the
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. Any resignation by an Administrative Agent
shall also constitute the resignation as the Issuing Bank and as the Swingline
Lender by the Lender then acting as Administrative Agent (the “Resigning
Lender”). Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder (i) the Resigning Lender shall be discharged from all duties and
obligations of the Issuing Bank and the Swingline Lender hereunder and under the
other Loan Documents and (ii) the successor Issuing Bank shall issue letters of
credit in substitution for all Letters of Credit issued by the Resigning Lender
as Issuing Bank outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit. After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.


Section 11.9. Titled Agents.
Each of the Lead Arrangers, the Syndication Agent and the Documentation Agent
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.


Section 11.10. Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 10.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.



-80

--------------------------------------------------------------------------------




Article XII. Miscellaneous
Section 12.1. Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Parent or the Borrower:


Equity LifeStyle Properties, Inc.
or
MHC Operating Limited Partnership
Two North Riverside Place, Suite 800
Chicago, Illinois 60606
Attention: Kenneth Kroot, General Counsel
Telecopy:    (312) 279-1653
Telephone:    (312) 279-1652


with a copy to:


Equity LifeStyle Properties, Inc.
or
MHC Operating Limited Partnership
Two North Riverside Place, Suite 800
Chicago, Illinois 60606
Attention: Paul Seavey, Vice-President and Treasurer
Telecopy:    (312) 279-1710
Telephone:    (312) 279-1488


with a copy to (which shall not constitute notice):


Kirkland & Ellis LLP
300 N. LaSalle Street
Chicago, IL 60654
Attention: Daniel Perlman and Rachel S. Brown
Telecopy:     (312) 862-2200
Telephone:     (312) 862-5275


If to the Administrative Agent:


Wells Fargo Bank, National Association
10 South Wacker Drive, 32nd Floor
Chicago, Illinois 60606
Attention: Scott Solis
Telecopy:    (312) 782-0969
Telephone:    (312) 269-4818


If to the Administrative Agent under Article II.:


Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota 55402
Attention: David DeAngelis, Syndications Administrator

-81

--------------------------------------------------------------------------------




Telecopier:    866-595-7861
Telephone:    612-667-4773


If to the Issuing Bank:


Wells Fargo Bank, National Association
10 South Wacker Drive, 32nd Floor
Chicago, Illinois 60606
Attention: Scott Solis
Telecopy:    (312) 782-0969
Telephone:    (312) 269-4818


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such a copy shall not affect the validity of notice properly given to another
Person.


Section 12.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay to the Issuing Bank all reasonable out-of-pocket costs and
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (c) to pay or reimburse the Administrative Agent, the
Issuing Bank and the Lenders for all their out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letter, including the reasonable fees and
disbursements of their respective counsel and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (d) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Bank and the Lenders from, any and all recording and filing
fees, if any, which may be payable or determined to be payable in connection
with the execution and delivery of any of the Loan Documents, or consummation of
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, any Loan Document and (e) to the extent not already covered by
any of the preceding subsections, to pay or reimburse the fees and

-82

--------------------------------------------------------------------------------




disbursements of counsel to the Administrative Agent, the Issuing Bank and any
Lender incurred in connection with the representation of the Administrative
Agent, the Issuing Bank or such Lender in any matter relating to or arising out
of any bankruptcy or other proceeding of the type described in Sections 10.1.(e)
or 10.1.(f), including, without limitation (i) any motion for relief from any
stay or similar order, (ii) the negotiation, preparation, execution and delivery
of any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor‑in‑possession financing or any plan of reorganization
of the Parent, the Borrower or any other Loan Party, whether proposed by the
Parent, the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Administrative Agent and/or the Lenders may pay
such amounts on behalf of the Borrower and such amounts shall be deemed to be
Obligations owing hereunder.


Section 12.3. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but
excluding trust accounts) and any other indebtedness at any time held or owing
by the Administrative Agent, the Issuing Bank, such Lender, any Affiliate of the
Administrative Agent, the Issuing Bank or such Lender, or such Participant, to
or for the credit or the account of the Borrower against and on account of any
of the Obligations, irrespective of whether or not any or all of the Loans and
all other Obligations have been declared to be, or have otherwise become, due
and payable as permitted by Section 10.2., and to the extent permitted under
Applicable Law such Obligations as shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.


Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE PARENT, AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN
CONNECTION WITH ANY COLLATERAL OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION
OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)    EACH OF THE BORROWER AND THE PARENT IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR

-83

--------------------------------------------------------------------------------




OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
THE PARENT OR EITHER OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 12.5. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder or under any other Loan
Document except (i) to an Eligible Assignee in accordance with the provisions of
the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees (an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
if any, and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:



-84

--------------------------------------------------------------------------------




(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or the Loans of a given Class at the time
owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)    subject to Section 12.5.(b)(iii)(D), in any case not described in the
immediately preceding subsection (A), the aggregate amount of a Commitment
(which for this purpose includes Loans of such Class outstanding thereunder) or,
if the Commitments are not then in effect, the principal outstanding balance of
the Loans of such Class of the assigning Lender subject to each such assignment
(in each case, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $15,000,000; provided, however, that if after
giving effect to such assignment, the amount of the Commitment held by such
assigning Lender or the outstanding principal balance of the Loans of such Class
of such assigning Lender, as applicable, would be less than $15,000,000, then
such assigning Lender shall assign the entire amount of its Commitment and the
Loans of such Class at the time owing to it.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Class of Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Classes of Loans and Commitments on a non-rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment if such assignment is to a Person that is not
already a Revolving Lender, an Affiliate of such a Lender or an Approved Fund
with respect to such a Lender or (y) a Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or Approved Fund;


(C)    the consent of the Swingline Lender and the Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of a Revolving Commitment; and


(D)    except as provided in Section 12.5.(b)(i)(A), the consent of the
Administrative Agent and, so long as no Event of Default shall exist, the
Borrower (each such consent not to be unreasonably withheld or delayed), shall
be required for any assignment of a Commitment (or, if the Commitments are not
then in effect or in the case of Term Loans, the principal outstanding balance
of the Loans of such Class), which is less than $15,000,000 in an aggregate
amount (unless such amount represents the entire amount of the assigning
Lender’s Commitment or, if the Commitments are not then in effect or in the case
of Term Loans, the entire amount of all Loans of such Class at the time owing to
it); provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof.



-85

--------------------------------------------------------------------------------




(iv)    Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the Assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Parent, the Borrower or any of the Affiliates or Subsidiaries of the
Parent or the Borrower or (B) to any Defaulting Lender or any of its
Subsidiaries, or to any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and, in the case of a
Defaulting Lender that is a Revolving Lender, participations in Letters of
Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts and stated interest of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available

-86

--------------------------------------------------------------------------------




for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. It is the intent of the parties to
this Agreement that the Loans and Commitments be in registered form within the
meanings of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue
Code and any related regulations (and any successor provisions).


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent, the Borrower, the Administrative Agent, the Issuing Bank
or the Swingline Lender, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent, the Borrower, the Administrative Agent, the Issuing Bank
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(i) increase such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender,
(iii) reduce the rate at which interest is payable thereon or (iv) release the
Guarantor from its Obligations under the Guaranty, in each case, as applicable
to that portion of such Lender’s rights and/or obligations that are subject to
the participation. The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.10., 4.1., 4.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Regulatory Change
that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 4.6. with respect to any Participant. To the extent
permitted by Applicable Law, each Participant also shall be entitled to the
benefits of Section 12.3. as though it were a Lender; provided that such
Participant agrees to be subject to Section 3.3. as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

-87

--------------------------------------------------------------------------------






(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


Section 12.6. Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any provision of
this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Parent, the Borrower or any other Loan Party or
any other Subsidiary of any terms of this Agreement or such other Loan Document
may be waived, and (iv) the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Requisite
Lenders (or the Administrative Agent at the written direction of the Requisite
Lenders), and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is party thereto. Any term of this Agreement or
of any other Loan Document relating solely to the rights or obligations of the
Lenders of one Class, and not Lenders of the other Class, may be amended, and
the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Class Lenders for such Class of Lenders (and,
in the case of an amendment to any Loan Document, the written consent of each
Loan Party which is a party thereto).


(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:


(i)    increase (or reinstate) a Commitment of a Lender or subject a Lender to
any additional obligations without the written consent of such Lender;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations, or postpone any date fixed for, or forgive, any payment of
principal of, or interest on, any Loan or for the payment of Fees or any other
Obligations, in each case, owing to any of the Lenders, without the written
consent of each Lender directly affected thereby; provided, however, only the
written consent of the Requisite Lenders shall be required for the waiver of
interest payable at the Post-Default Rate, retraction of the imposition of
interest at the Post-Default Rate and amendment of the definition of
“Post-Default Rate”;


(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;


(iv)    modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.13.) or “Revolving Commitment Percentage”, modify
clause (a) of the definition of the term “Termination Date”, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date,
in each case, without the written consent of each Revolving Lender;


(v)    modify the definition of “Term Loan Maturity Date” or modify clause (b)
of the definition of the term “Termination Date”, in each case, without the
written consent of each Term Loan Lender;


(vi)    while any Term Loans remain outstanding, amend, modify or waive (A)
Section 5.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans, the Swingline Lender to make Swingline Loans or the Issuing
Bank to issue Letters of Credit when such Lenders or the Issuing Bank, as
applicable, would not otherwise be

-88

--------------------------------------------------------------------------------




required to do so, (B) the amount of the Swingline Commitment or (C) the L/C
Commitment Amount, in each case, without the prior written consent of the
Requisite Class Lenders for the Revolving Lenders;


(vii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. without the written consent of each Lender;


(viii)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;


(ix)    modify the definition of the term “Requisite Lenders” or “Supermajority
Lenders” or modify in any other manner the number or percentage of all of the
Lenders required to make any determinations or waive any rights hereunder or to
modify any provision hereof without the written consent of each Lender;


(x)    modify the definition of the term “Requisite Class Lenders” as it relates
to a Class of Lenders, or modify in any other manner the number or percentage of
a Class of Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof, in each case, solely with respect
to such Class of Lenders, without the written consent of each Lender in such
Class;


(xi)    release the Guarantor from its obligations under the Guaranty without
the written consent of each Lender; or


(xii)    amend, or waive the Borrower’s compliance with, Section 2.15. without
the written consent of each Revolving Lender.


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased, reinstated or extended
without the written consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the written consent of such Defaulting Lender.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default; provided, however, that any Event of Default resulting
solely from the failure of any Loan Parties to give notice of a Default pursuant
as required by Section 8.4.(i) shall be deemed to be waived upon the cure or
waiver of such Default without any further action hereunder. Except as otherwise

-89

--------------------------------------------------------------------------------




explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.


Section 12.7. Nonliability of Administrative Agent and Lenders.
(a)    The relationship between the Borrower, on the one hand, and the Lenders,
the Issuing Bank and the Administrative Agent, on the other hand, shall be
solely that of borrower and lender. None of the Administrative Agent, the
Issuing Bank or any Lender shall have any fiduciary responsibilities to the
Parent, the Borrower or any other Loan Party and no provision in this Agreement
or in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent, the Issuing Bank or any Lender to any Lender, the
Parent, the Borrower, any Subsidiary or any other Loan Party. None of the
Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Parent or the Borrower to review or inform the Parent or
the Borrower of any matter in connection with any phase of the business or
operations of the Parent or the Borrower.


(b)    In connection with all aspects of the Loan Documents, the Borrower and
the Parent acknowledge and agree that: (i) this Agreement and each transaction
contemplated hereby is an arm’s-length commercial transaction between the
Borrower, on the one hand, and the Lenders, the Issuing Bank and the
Administrative Agent, on the other hand, and the Borrower is capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of this Agreement and the other Loan Documents, (ii) none of the
Lenders, the Issuing Bank or the Administrative Agent has assumed or will assume
an advisory, agency or fiduciary responsibility in the Borrower’s, the Parent’s
or their respective Affiliates’ favor with respect to any of the transaction
contemplated by the Loan Documents and none of the Lenders, the Issuing Bank or
the Administrative Agent has any obligation to the Borrower, the Parent or their
respective Affiliates with respect to the transaction contemplated by the Loan
Documents except those obligations expressly set forth in the Loan Documents,
(iii) the Lenders, the Issuing Bank, the Administrative Agent and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from the Borrower, the Parent and their respective
Affiliates and none of the Lenders, the Issuing Bank or the Administrative Agent
shall have any obligation to disclose any of such interests, and (iv) none of
the Lenders, the Issuing Bank or the Administrative Agent has provided any
legal, accounting, regulatory or tax advice with respect to this Agreement and
the other Loan Documents and the Borrower, the Parent and their respective
Affiliates have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.


Section 12.8. Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as (or at least as restrictive as) those of this Section,
to (i) any actual or proposed Assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective, direct or indirect,
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations; (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings, or as otherwise required by Applicable
Law (and prior to such disclosure,

-90

--------------------------------------------------------------------------------




to the extent permitted under Applicable Law, the Administrative Agent, the
Issuing Bank or applicable Lender shall provide written notice thereof to the
Borrower); (d) to the Administrative Agent’s, Issuing Bank’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document (or any Specified
Derivatives Contract) or any action or proceeding relating to any Loan Document
(or any such Specified Derivatives Contract) or the enforcement of rights
hereunder or thereunder; (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section actually known by
the Administrative Agent or such Lender to be a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any Affiliate
of the Administrative Agent or any Lender on a nonconfidential basis from a
source other than the Parent, the Borrower or any of their respective
Affiliates; (g) to the extent requested by, or required to be disclosed to, any
nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent, the Issuing Bank, each Lender, and their respective
Affiliates may disclose any such confidential information, without notice to the
Parent, the Borrower or any other Loan Party, to Governmental Authorities or
self-regulatory authorities (including, without limitations, bank and securities
examiners) having or claiming to have authority to regulate or oversee any
aspect of the respective businesses of the Administrative Agent, the Issuing
Bank, any Lender or any of their respective Affiliates in connection with any
regulatory examination of the Administrative Agent, the Issuing Bank or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, the Issuing Bank, such Lender or such Affiliate. As used
in this Section, the term “Information” means all information received from the
Parent, the Borrower, any other Loan Party, any other Subsidiary or Affiliate
relating to any Loan Party or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by the Parent,
the Borrower, any other Loan Party, any other Subsidiary or any Affiliate. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The obligations of any Person required to maintain the
confidentiality of Information as provided in this Section shall survive the
termination of this Agreement but shall terminate on the date one year following
the latest Termination Date.


Section 12.9. Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, each of the Lenders, the Issuing Bank and
their respective Related Parties (each referred to herein as an “Indemnified
Party”) from and against any and all of the following (collectively, the
“Indemnified Costs”): actual losses, costs, claims, penalties, damages,
liabilities, deficiencies, judgments or out-of-pocket expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s, the Issuing Bank’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Bank and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and the Subsidiaries; (vii) the fact that
the Administrative Agent, the Issuing Bank and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing

-91

--------------------------------------------------------------------------------




Bank or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including out-of-pocket counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent, the Issuing Bank
or any Lender as a result of conduct of the Parent, the Borrower, any other Loan
Party or any other Subsidiary that violates a sanction administered or enforced
by the OFAC; or (x) any violation or non‑compliance by the Parent, the Borrower,
any other Loan Party or any other Subsidiary of any Applicable Law (including
any Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Parent or its
Subsidiaries (or its respective properties) (or the Administrative Agent and/or
the Lenders and/or the Issuing Bank as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence, bad faith or willful
misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment.


(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any Subsidiary, any shareholder of the Parent or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Parent, the Borrower or any Subsidiary or
by any Governmental Authority.


(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any Subsidiary.


(d)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.


(e)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(f)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.



-92

--------------------------------------------------------------------------------




References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.


Section 12.10. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or have
been canceled, (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated to issue
Letters of Credit under this Agreement and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Bank and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.


Section 12.11. Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.12. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.13. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.14. Obligations with Respect to Loan Parties.
The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.


Section 12.15. Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.



-93

--------------------------------------------------------------------------------




Section 12.16. Limitation of Liability.
None of the Administrative Agent, the Issuing Bank, any Lender or any of their
respective Related Parties shall have any liability with respect to, and each of
the Parent and the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by the Parent or the Borrower in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents or the Fee Letter, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. Each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue the Administrative
Agent, the Issuing Bank, any Lender or any of their respective Related Parties
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents, the
Fee Letter, or any of the transactions contemplated by this Agreement or
financed hereby.


Section 12.17. Entire Agreement.
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.


Section 12.18. Construction.
The Administrative Agent, the Issuing Bank, each Lender, the Parent and the
Borrower acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement and
the other Loan Documents with its legal counsel and agree that this Agreement
and the other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, each Lender, the Parent and the
Borrower.


Section 12.19. Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.20. No Novation.
(a)    Existing Agreements. Upon satisfaction of the conditions precedent set
forth in Sections 5.1. and 5.2. of this Agreement, this Agreement and the other
Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Agreements, and
the Existing Agreements shall be superseded in all respects, in each case, on a
prospective basis only.


(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND, RESTATE AND CONSOLIDATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER,
THE EXISTING AGREEMENTS. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING
AGREEMENTS OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING
AGREEMENTS).




[Signatures on Following Pages]





-94

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amended, Restated and
Consolidated Credit Agreement to be executed by their authorized officers all as
of the day and year first above written.


Borrower:


MHC Operating Limited Partnership,
an Illinois limited partnership


By:
Equity LifeStyle Properties, Inc., a Maryland corporation, its general partner





By: /s/ Mark Connolly
Name: Mark Connolly
Title: Assistant Treasurer




PARENT:


Equity LifeStyle Properties, Inc.,
a Maryland corporation




By: /s/ Mark Connolly
Name: Mark Connolly
Title: Assistant Treasurer












































[Signatures Continued on Next Page]

-95

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement
with MHC Operating Limited Partnership]




Wells Fargo Bank, National Association, as Administrative Agent, as Issuing
Bank, as Swingline Lender and as a Lender




By: /s/ Winita Lau
Name: Winita Lau
Title: Vice President




























































[Signatures Continued on Next Page]



-96

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement
with MHC Operating Limited Partnership]




Bank of America, N.A., as a Syndication Agent and as a Lender




By: /s/ Cheryl Sneor
Name: Cheryl Sneor
Title: Vice President




























































[Signatures Continued on Next Page]



-97

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement
with MHC Operating Limited Partnership]




U.S. BANK NATIONAL ASSOCIATION, as
Document Agent and as a Lender




By: /s/ Donald J. Pafford
Name: Donald J. Pafford
Title: Senior Vice President
































































[Signatures Continued on Next Page]



-98

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement
with MHC Operating Limited Partnership]




ROYAL BANK OF CANADA, as a Lender




By: /s/ Joshua Freedman
Name: Joshua Freedman
Title: Authorized Signatory
































































[Signatures Continued on Next Page]



-99

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement
with MHC Operating Limited Partnership]




ASSOCIATED BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Jaki Becker
Name: Jaki Becker
Title: Senior Vice President
































































[Signatures Continued on Next Page]



-100

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement
with MHC Operating Limited Partnership]




FIFTH THIRD, AN OHIO BANKING
CORPORATION, as a Lender




By: /s/ Michael Glandt
Name: Michael Glandt
Title: Vice President
































































[Signatures Continued on Next Page]



-101

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement
with MHC Operating Limited Partnership]




SUNTRUST BANK, as a Lender




By: /s/ Michael Kaufman
Name: Michael Kaufman
Title: Senior Vice President
































































[Signatures Continued on Next Page]



-102

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement
with MHC Operating Limited Partnership]




BRANCH BANKING AND TRUST COMPANY, as a Lender




By: /s/ Mark Edwards
Name: Mark Edwards
Title: Senior Vice President
































































[Signatures Continued on Next Page]

-103

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement
with MHC Operating Limited Partnership]




GOLDMAN SACHS BANK USA, as a Lender




By: /s/ Mark Walton
Name: Mark Walton
Title: Authorized Signatory
































































[Signatures Continued on Next Page]

-104

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement
with MHC Operating Limited Partnership]




MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory









































































-105

--------------------------------------------------------------------------------




SCHEDULE I


Revolving Commitments and Term Loans


Lender
Revolving Commitment
Term Loan
Wells Fargo Bank, National Association
$95,000,000
$60,000,000
Bank of America, N.A.
$72,000,000
$43,000,000
U.S. Bank National Association
$72,000,000
$43,000,000
Royal Bank of Canada
$50,000,000
0
Associated Bank, National Association
$18,000,000
$12,000,000
Fifth Third Bank
$18,000,000
$12,000,000
SunTrust Bank
$18,000,000
$12,000,000
Branch Banking and Trust Company
$16,000,000
$9,000,000
Goldman Sachs Bank USA
$25,000,000
0
Morgan Stanley Bank, N.A.
$16,000,000
$9,000,000
TOTAL
$400,000,000
$200,000,000








-106

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________


















___________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

A-1

--------------------------------------------------------------------------------




[Assignor [is] [is not] a Defaulting Lender]


2.    Assignee[s]:        ______________________________


______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.    Borrower(s):        MHC Operating Limited Partnership


4.    Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit
Agreement


5.    Credit Agreement:    The $600,000,000.00 Amended, Restated and
Consolidated Credit Agreement dated
as of July 17, 2014 among MHC Operating Limited Partnership, Equity LifeStyle
Properties, Inc., the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other parties thereto.


6.     Assigned Interest[s]:


Assignor[s] 5
Assignee[s] 6
Facility Assigned 7
Aggregate Amount of Commitment/Loans for all Lenders 8
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans 9
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________] 10 


[Page break]


























___________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

A-2

--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S] 11 
[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


ASSIGNEE[S] 12 
[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________
































___________________________
11 Add additional signature blocks as needed.
12 Add additional signature blocks as needed.

A-3

--------------------------------------------------------------------------------




[Consented to and] 13 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent




By: _________________________________
Name: _____________________________
Title: ______________________________


[Consented to:] 14


[NAME OF RELEVANT PARTY]




By:    
Name:    
Title:    






































































___________________________
13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
14 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

A-4

--------------------------------------------------------------------------------




ANNEX 1


[__________________] 15 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document 16, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent, the Borrower, any of their respective Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document, or (iv) the performance
or observance by the Parent, the Borrower, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.


___________________________
15 Describe Credit Agreement at option of Administrative Agent.
16 The term “Loan Document” should be conformed to that used in the Credit
Agreement.

A-5

--------------------------------------------------------------------------------




3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



A-6

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF AMENDED, RESTATED AND CONSOLIDATED GUARANTY




THIS GUARANTY dated as of July 17, 2014 (this “Guaranty”) executed and delivered
by Equity LifeStyle Properties, Inc. (the “Guarantor”) in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Amended, Restated and
Consolidated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among MHC Operating Limited Partnership (the “Borrower”), the Guarantor,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent and the other parties thereto,
for its benefit and the benefit of the Lenders and the Specified Derivatives
Providers (the Administrative Agent, the Lenders, the Swingline Lender and the
Specified Derivatives Providers, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, the Guarantor, MHC Trust and MHC T1000 Trust previously executed and
delivered to the Administrative Agent that certain Amended and Restated Guaranty
dated as of May 19, 2011 (as amended and in effect immediately prior to the date
hereof, the “Revolver Guaranty”);


WHEREAS, the Guarantor, MHC Trust and MHC T1000 Trust previously executed and
delivered to the Administrative Agent that certain Guaranty dated as of July 1,
2011 (as amended and in effect immediately prior to the date hereof, the “Term
Loan Guaranty”; and together with the Revolver Guaranty each, an “Existing
Guaranty” and collectively, the “Existing Guaranties”);


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts, as applicable, with the Borrower and/or its
Subsidiaries;


WHEREAS, the Borrower and the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Guarantied Parties through their
collective efforts;


WHEREAS, the Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and


WHEREAS, the amendment, restatement and consolidation of the Existing Guaranties
effected by the Guarantor’s execution and delivery of this Guaranty is a
condition to the Guarantied Parties’ making, and continuing to make, such
financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Guarantor, the Guarantor agrees that the
Existing Guaranties are amended, restated and consolidated as follows:


Section 1. Guaranty. The Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”), without
duplication: (a) all indebtedness and obligations owing by the Borrower or any
other Loan Party to any Lender, the Issuing Bank or the Administrative Agent
under or in connection with the Credit Agreement or any other Loan Document,
including without limitation, the repayment of all principal of the Revolving
Loans, Term Loans and Swingline Loans, and the Reimbursement Obligations, and
the payment of all interest, fees, charges, attorneys’ fees and other amounts
payable to any Lender,

B-1

--------------------------------------------------------------------------------




the Issuing Bank or the Administrative Agent thereunder or in connection
therewith; (b) all existing or future payment and other obligations owing by any
Loan Party under any Specified Derivatives Contract (other than any Excluded
Swap Obligation); (c) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (d) all reasonable out-of-pocket
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (e) all other Guaranteed Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of the Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against the Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. The Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of the Guarantor under this Guaranty
shall be absolute, irrevocable and unconditional in accordance with its terms
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not the Guarantor consents thereto or has notice thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract, or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations (the “Guarantied Documents”), or (iv)
any waiver, renewal, extension, addition, or supplement to, or deletion from, or
any other action or inaction under or in respect of, any Guarantied Document or
any assignment or transfer of any Guarantied Document;


(b)    any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;


(c)    any furnishing to any of the Guarantied Parties of any security for any
of the Guarantied Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to the Guarantor, the
Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect the Guarantor’s subrogation rights, if
any, against any other Loan Party or any other Person to recover payments made
under this Guaranty;


(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;



B-2

--------------------------------------------------------------------------------




(h)    any application of sums paid by the Borrower, or any other Person with
respect to the liabilities of the any Loan Party to the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than payment and
performance in full of the Guarantied Obligations) which may at any time be
available to or be asserted by the Borrower, or any Loan Party or any other
Person against the Administrative Agent or any other Guarantied Party;


(k)    any change in corporate existence, structure or ownership of the Borrower
or any other Loan Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, or any other Loan Party under any Guarantied Document,
or any amendment hereto or thereto, proves to have been incorrect or misleading
in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor hereunder (other than payment and
performance in full or release or termination of the obligations of the
Guarantor hereunder as provided by the terms of the Credit Agreement).


Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
the Guarantor, and without discharging the Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement any Guarantied Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral securing any of the Guarantied
Obligations; (d) release any Loan Party or other Person liable in any manner for
the payment or collection of any of Guarantied Obligations; (e) exercise, or
refrain from exercising, any rights against the Borrower, any other Loan Party
or any other Person; and (f) apply any sum, by whomsoever paid or however
realized, to the Guarantied Obligations in such order as the Guarantied Parties
shall elect.


Section 5. Representations and Warranties. The Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
the Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full.


Section 6. Covenants. The Guarantor will comply with all covenants which the
Borrower is to cause the Guarantor to comply with under the terms of the Credit
Agreement or any of the other Guarantied Documents.


Section 7. Waiver. The Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of the Guarantor or which otherwise might operate to discharge the
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any one of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from the Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part

B-3

--------------------------------------------------------------------------------




of said amount by reason of (a) any judgment, decree or order of any court or
administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event the Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents, or any other instrument evidencing any liability of the
Borrower, and the Guarantor shall be and remain liable to the Administrative
Agent or such other Guarantied Party for the amounts so repaid or recovered to
the same extent as if such amount had never originally been paid to the
Administrative Agent or such other Guarantied Party.


Section 10. Subrogation. Upon the making by the Guarantor of any payment
hereunder for the account of another Loan Party, the Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that the Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action the Guarantor may have against such Loan Party arising by
reason of any payment or performance by the Guarantor pursuant to this Guaranty,
unless and until all of the Guarantied Obligations have been paid and performed
in full. If any amount shall be paid to the Guarantor on account of or in
respect of such subrogation rights or other claims or causes of action, the
Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing with respect to Letter of Credit Liabilities.


Section 11. Payments Free and Clear. All sums payable by the Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to Section
3.10. of the Credit Agreement), and if the Guarantor is required by Applicable
Law or by any Governmental Authority to make any such deduction or withholding,
subject to Section 3.10. of the Credit Agreement, the Guarantor shall pay to the
Administrative Agent and the Lenders such additional amount as will result in
the receipt by the Administrative Agent and the Lenders of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, the Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, subject to and pursuant to Section 12.3. of
the Credit Agreement, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Guarantied Party (other than the Administrative Agent), an Affiliate of a
Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guarantied Party, an
Affiliate of a Guarantied Party or such Participant to or for the credit or the
account of the Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. The
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of the Guarantor in the amount of such participation, to the extent
permitted under the Credit Agreement.


Section 13. Subordination. The Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to the Guarantor of whatever description, including
without limitation, all intercompany receivables of the Guarantor from any other
Loan Party (collectively, the “Junior Claims”) shall be subordinate and junior
in right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then the Guarantor shall not accept any direct or indirect payment (in
cash, property or securities, by setoff or otherwise) from any other Loan Party
on account of or in any manner in respect of any Junior Claim until all of the
Guarantied Obligations have been paid in full.


Section 14. Avoidance Provisions. It is the intent of the Guarantor and the
Guarantied Parties that in any Proceeding, the Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which

B-4

--------------------------------------------------------------------------------




would not otherwise cause the obligations of the Guarantor hereunder (or any
other obligations of the Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against the Guarantor in such Proceeding as a result of Applicable
Law, including without limitation, (a) Section 548 of the Bankruptcy Code and
(b) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such Proceeding, whether by virtue of Section 544 of the Bankruptcy
Code or otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of the Guarantor hereunder (or any other
obligations of the Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of the Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which the Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of the Guarantor hereunder (or any other obligations of the
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of the Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and the Guarantor or
any other Person shall not have any right or claim under this Section as against
the Guarantied Parties that would not otherwise be available to such Person
under the Avoidance Provisions.


Section 15. Information. The Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that the Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise the Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17. WAIVER OF JURY TRIAL.


(a)    THE GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE GUARANTOR, THE ADMINISTRATIVE AGENT
OR ANY OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR, THE
ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT

B-5

--------------------------------------------------------------------------------




ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY
OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE
ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Guarantied Documents, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any other Guarantied Party to maintain such books and
accounts shall not in any way relieve or discharge the Guarantor of any of its
obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against the Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. Notwithstanding any provision contained herein to the
contrary, except as provided in Section 9, this Guaranty shall remain in full
force and effect with respect to the Guarantor until payment in full of the
Guarantied Obligations and the termination of the Credit Agreement in accordance
with Section 12.10 thereof, in each case other than contingent indemnification
obligations for which no claim has been made, and the termination or
cancellation of the Credit Agreement in accordance with its terms.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to the Guarantor shall be deemed to
include the Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Guarantied Documents, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, the Guarantor and without
releasing, discharging or modifying the Guarantor’s obligations hereunder.
Subject to Section 12.8 of the Credit Agreement, each Guarantor hereby consents
to the delivery by the Administrative Agent and any other Guarantied Party to
any Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or the Guarantor. The
Guarantor may not assign or transfer its obligations hereunder to any Person
without the prior written consent of all Lenders and any such assignment or
other transfer to which all of the Lenders have not so consented shall be null
and void.



B-6

--------------------------------------------------------------------------------




Section 22. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and the Guarantor, subject to Section 12.6 of
the Credit Agreement.


Section 23. Payments. All payments to be made by the Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time, on the date of demand therefor.


Section 24. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to the Guarantor at its address set forth below its signature
hereto, (b) to the Administrative Agent or any other Guarantied Party at its
respective address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, when received;
(ii) if telecopied, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered; provided, however, that in the case of the
immediately preceding clauses (i) through (iii), non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.


Section 25. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 26. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 27. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties, shall have any
liability with respect to, and the Guarantor hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Guarantor in connection with,
arising out of, or in any way related to, this Guaranty, any of the other
Guarantied Documents, or any of the transactions contemplated by this Guaranty
or any of the other Guarantied Documents. The Guarantor hereby waives, releases,
and agrees not to sue the Administrative Agent, any other Guarantied Party or
any of their respective Related Parties for punitive damages in respect of any
claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by hereby or thereby.


Section 28. Electronic Delivery of Certain Information. The Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.


Section 29. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 30. Definitions. (a) For the purposes of this Guaranty:


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning the Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of the Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency,

B-7

--------------------------------------------------------------------------------




reorganization, winding‑up or composition for adjustment of debts, whether now
or hereafter in effect, is commenced relating to the Guarantor; (iv) the
Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief or other
order approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) the Guarantor makes a general assignment for the benefit of
creditors; (vii) the Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) the Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) the Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by the
Guarantor for the purpose of effecting any of the foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.    


(b)    As used herein, “Guarantor” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to the Credit Agreement, (c) with respect to (i) any Specified Derivatives
Obligations between any Loan Party (other than the Borrower) and any Specified
Derivatives Provider, the Borrower and (ii) the payment and performance by each
other Loan Party of its obligations under the Guaranty with respect to all Swap
Obligations, the Borrower, and (d) the successors and permitted assigns of the
foregoing.


(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


Section 31. Novation. PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY TO AMEND,
RESTATE AND CONSOLIDATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER, THE
EXISTING GUARANTIES. THE PARTIES DO NOT INTEND THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY TO BE, AND THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
BY ANY GUARANTOR UNDER OR IN CONNECTION WITH EITHER OF THE EXISTING GUARANTIES.
THE AMENDMENT, RESTATEMENT AND CONSOLIDATION OF THE EXISTING GUARANTIES EFFECTED
BY THIS GUARANTY SHALL BE EFFECTIVE ON A PROSPECTIVE BASIS ONLY. Upon the
effectiveness of this Agreement, the Administrative Agent and the Lenders shall
be deemed to have released MHC T1000 Trust, a Maryland real estate investment
trust, from its obligations as a Guarantor under the Existing Guaranties.


[Signatures on Following Page]


    

B-8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this Amended,
Restated and Consolidated Guaranty as of the date and year first written above.


GUARANTOR:


EQUITY LIFESTYLE PROPERTIES, INC.,
a Maryland corporation




By:__________________________________________
Name:_____________________________________    
Title:______________________________________    




Address for Notices to Guarantor:


c/o MHC Operating Limited Partnership
Two North Riverside Place
Suite 800
Chicago, Illinois 60606
Attention:
Telecopy:    
Telephone:    

























B-9

--------------------------------------------------------------------------------




BORROWER:


MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:    Equity LifeStyle Properties, Inc., a Maryland corporation, its general
partner




By:__________________________________________
Name:_____________________________________    
Title:______________________________________



B-10

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF NOTICE OF REVOLVING BORROWING


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
__________________________
__________________________
Attn: _____________________


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of July 17, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among MHC
Operating Limited Partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


1.
Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Revolving Lenders make Revolving Loans to the Borrower in an
aggregate principal amount equal to $___________________.



2.
The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.



3.
The Borrower hereby requests that such Revolving Loans be of the following Type:



[Check one box only]    
ž¨    Base Rate Loans
ž¨    LIBOR Loans, with an initial Interest Period for a duration of:


[Check one box only]
ž¨    one month
ž¨    three months
ž¨    six months


4.
The proceeds of such Revolving Loans will be used for
___________________________________________.



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Revolving Loans, and immediately after giving effect thereto, (a) no Default or
Event of Default exists or shall exist, and none of the limits specified in
Section 2.15. of the Credit Agreement shall be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions

C-1

--------------------------------------------------------------------------------




to the making of the requested Revolving Loans contained in Article V. of the
Credit Agreement will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Revolving Loans
are made.


[Signatures on Following Page]
    

C-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:    Equity LifeStyle Properties, Inc., a Maryland corporation, its general
partner




By:__________________________________________
Name:_____________________________________    
Title:______________________________________
    





C-3

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF NOTICE OF CONTINUATION


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
__________________________
__________________________
Attn: _____________________


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of July 17, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among MHC
Operating Limited Partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in connection with
such a request, sets forth below the information relating to such Continuation
as required by such Section of the Credit Agreement:


1.
The proposed date of such Continuation is ____________, 20__.



2.
The Class of Loans subject to such Continuation is:

    
¨    Revolving Loans
¨    Term Loansž    


3.
The aggregate principal amount of the Loans subject to the requested
Continuation is $________________________ and the portion of such principal
amount subject to such Continuation is $__________________________.



4.
The current Interest Period for each of the Loans subject to such Continuation
ends on ________________, 20__.



5.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:



[Check one box only]


ž¨    one monthž
¨    three months
ž¨    six months



D-1

--------------------------------------------------------------------------------




The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after immediately giving effect thereto, no Event of Default exists or will
exist.


If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.




[Signatures on Following Page]
    

D-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.


MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:    Equity LifeStyle Properties, Inc., a Maryland corporation, its general
partner




By:__________________________________________
Name:_____________________________________    
Title:______________________________________
    





D-3

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF NOTICE OF CONVERSION


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
_______________________
_______________________
Attn: __________________


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of July 17, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among MHC
Operating Limited Partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in connection with such a request, sets forth
below the information relating to such Conversion as required by such Section of
the Credit Agreement:


1.
The proposed date of such Conversion is ______________, 20__.



2.
The Class of Loans to be converted is:

    
¨    Revolving Loans
¨    Term Loansž    


3.
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]


ž¨
Base Rate Loan

ž¨
LIBOR Loan



4.
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________.



5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    


ž¨
Base Rate Loan

ž¨
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]


ž¨    one month ž
¨    three months
ž¨    six months

E-1

--------------------------------------------------------------------------------






The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and, as of the proposed date of the requested Conversion,
and immediately after giving effect thereto, no Default or Event of Default
exists or will exist.


If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.




[Signatures on Following Page]



E-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.




MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:    Equity LifeStyle Properties, Inc., a Maryland corporation, its general
partner




By:__________________________________________
Name:_____________________________________    
Title:______________________________________
    



E-3

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20___


Wells Fargo Bank, National Association, as Administrative Agent
_______________________
_______________________
Attn: __________________


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of July 17, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among MHC
Operating Limited Partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


1.
Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $___________________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



3.
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by ____________, 20___.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and immediately after making such Swingline Loan,
(a) no Default or Event of Default exists or shall exist, and none of the limits
specified in Section 2.15. would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is and shall be true and correct in all respects) with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty was true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances or transactions, in either event not prohibited under the
Credit Agreement. In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested
Swingline Loan contained in Article V. of the Credit Agreement will have been
satisfied at the time such Swingline Loan is made.


If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.


[Signatures on Following Page]
    

F-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.




MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:    Equity LifeStyle Properties, Inc., a Maryland corporation, its general
partner




By:__________________________________________
Name:_____________________________________    
Title:______________________________________





F-2

--------------------------------------------------------------------------------




EXHIBIT G


Form of amended and restated REVOLVING NOTE


$______________                                        _________, 20__


FOR VALUE RECEIVED, the undersigned, MHC OPERATING LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Illinois (the
“Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address as Wells Fargo Bank, National
Association, NorthStar East Building, MAC:N9303-110, 608 Second Avenue S.,
Minneapolis, Minnesota 55402, or at such other address as may be specified in
writing by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________)(or such lesser amount
as shall equal the aggregate unpaid principal amount of Revolving Loans made by
the Lender to the Borrower under the Credit Agreement (defined below)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.


This Note is one of the “Revolving Notes” referred to in the Amended, Restated
and Consolidated Credit Agreement dated as of July 17, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, Equity LifeStyle Properties, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5. thereof, the Administrative Agent, and the other parties thereto,
and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Credit Agreement.


The Credit Agreement, among other things, (a) provides for the making of Loans
evidenced by this Note by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time the outstanding Dollar amount first
above mentioned, (b) permits the prepayment of the Loans evidenced by this Note
by the Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the maturity of the Loans evidenced by this Note upon the
occurrence of certain specified events.


Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.


[This Note is being issued in replacement of that certain Revolving Note dated
as of _______ __, 20__, executed and delivered by Borrower party thereto and
payable to the order of the Lender, as amended and in effect immediately prior
to the date hereof. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER Revolving NoTE.]


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.




[Signatures on Following Page]

G-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.


MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:    Equity LifeStyle Properties, Inc., a Maryland corporation, its general
partner




By:__________________________________________
Name:_____________________________________    
Title:______________________________________
    









G-2

--------------------------------------------------------------------------------




EXHIBIT H


FORM OF AMENDED AND RESTATED SWINGLINE NOTE


$______________                                        _________, 20__


FOR VALUE RECEIVED, the undersigned, MHC OPERATING LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Illinois (the
“Borrower”), hereby promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION or
registered assigns (the “Swingline Lender”) to its address at Wells Fargo Bank,
National Association, NorthStar East Building, MAC:N9303-110, 608 Second Avenue
S., Minneapolis, Minnesota 55402, or at such other address as may be specified
in writing by the Swingline Lender to the Borrower, the principal sum of FIFTY
MILLION AND NO/100 DOLLARS ($50,000,000.00) (or such lesser amount as shall
equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement (defined below)), on
the dates and in the principal amounts provided in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.


This Note is the “Swingline Note” referred to in the Amended, Restated and
Consolidated Credit Agreement dated as of July 17, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Equity LifeStyle Properties, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof, the Administrative Agent, and the other parties thereto, and evidences
Swingline Loans made to the Borrower thereunder. Terms used but not otherwise
defined in this Note have the respective meanings assigned to them in the Credit
Agreement. The Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments of Swingline
Loans upon the terms and conditions specified therein.    


This Note is being issued in replacement of that certain Swingline Note dated as
of May 19, 2011, executed and delivered by Borrower party thereto and payable to
the order of the Lender, as amended and in effect immediately prior to the date
hereof. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER
SWINGLINE NOTE.


This Note SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


[Signatures on Following Page]

H-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.


MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:    Equity LifeStyle Properties, Inc., a Maryland corporation, its general
partner




By:__________________________________________
Name:_____________________________________    
Title:______________________________________
    







H-2

--------------------------------------------------------------------------------






EXHIBIT I


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: MHC Operating Limited Partnership


Administrative Agent: Wells Fargo Bank, National Association


Loan:  Loan number 6023ZMC made pursuant to that certain “Credit Agreement”
dated as of July 17, 2014 between Borrower, Equity LifeStyle Properties, Inc.,
each of the financial institutions initially a signatory thereto together with
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent for the Lenders (the
“Administrative Agent”) and the other parties thereto, as amended from time to
time


Effective Date: July 17, 2014


Check applicable box:


New - This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
Replace Previous Agreement - This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.



This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.4(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.











I-1

--------------------------------------------------------------------------------




Disbursement of Loan Proceeds at Origination/Closing


Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):
 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING


Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.
 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING


Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.
Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:














I-2

--------------------------------------------------------------------------------




Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination


Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):
 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED


Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.
 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.
Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:




I-3

--------------------------------------------------------------------------------




Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.




MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:    Equity LifeStyle Properties, Inc., a Maryland corporation, its general
partner




By:__________________________________________
Name:_____________________________________    
Title:______________________________________
    





I-4

--------------------------------------------------------------------------------




Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent , Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING
BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.





I-5

--------------------------------------------------------------------------------




CLOSING EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)


I-6

--------------------------------------------------------------------------------




SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)






I-7

--------------------------------------------------------------------------------




EXHIBIT J


FORM OF OPINION OF COUNSELTO THE BORROWER AND GUARANTORS


[Attached]



J-1

--------------------------------------------------------------------------------




EXHIBIT K


FORM OF COMPLIANCE CERTIFICATE


_____________________, 20__


Wells Fargo Bank, National Association
123 N. Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attention: Scott Solis
Telecopy:    (312) 782-0969
Telephone:    (312) 269-4818


Each of the Lenders Party to the Credit Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of July 17, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among MHC
Operating Limited Partnership (the “Borrower”), Equity LifeStyle Properties,
Inc. (the “Parent”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.


Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies, in such person’s corporate and not individual capacity, to the
Administrative Agent, the Issuing Bank and the Lenders that:


1.    The undersigned is the [Chief Executive Officer][Chief Financial
Officer][Vice President-Treasurer] of the Parent.


2.    The undersigned has examined the books and records of the Parent and the
Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.


3.    As of the date of this Compliance Certificate, to the best of my
knowledge, information and belief after due inquiry, no Default or Event of
Default exists and the Parent, the Borrower and their respective Subsidiaries
are in compliance with all applicable covenants under the Credit Agreement. [if
such is not the case, specify such Default, Event of Default or covenant
non-compliance and its nature, when it occurred and whether it is continuing and
the steps being taken by the Borrower with respect to such event, condition or
failure].


4.    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent, the Borrower and their respective
Subsidiaries were in compliance with the covenants contained in Sections 9.1. of
the Credit Agreement.


5.    Attached hereto as Schedule 2 is a report setting forth a statement of
Funds From Operations as of the last day of the [fiscal [quarter/year]].


6.    Attached hereto as Schedule 3 is a report of newly acquired Properties of
the Parent, the Borrower and each of the other Subsidiaries, including their Net
Operating Income of such Property for the trailing four (4) fiscal quarters
ending ________, the cost of acquisition of such Property and the amount, if
any, of Indebtedness secured by a Lien on such Property



K-1

--------------------------------------------------------------------------------




7.    As of the date hereof the aggregate outstanding principal amount of all
outstanding Revolving Loans, together with the aggregate principal amount of all
outstanding Swingline Loans are less than or equal to the aggregate amount of
Revolving Commitments at such time.
    
8.    The representations and warranties of the Borrower and the other Loan
Parties contained in the Credit Agreement and the other Loan Documents to which
any is a party, are true and correct in all material respects on and as of the
date hereof (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects), except to the extent that representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty was true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Credit Agreement or the other
Loan Documents.


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate on
and as of the date first written above.




_________________________________________
[INSERT NAME], as [Chief Financial Officer][Chief Executive Officer][Vice
President-Treasurer] of Equity LifeStyle Properties, Inc.
    



K-2

--------------------------------------------------------------------------------




EXHIBIT L


FORM OF AMENDED AND RESTATED TERM NOTE


$______________                                        _________, 20__


FOR VALUE RECEIVED, the undersigned, MHC OPERATING LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Illinois (the
“Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at Wells Fargo Bank, National
Association, NorthStar East Building, MAC:N9303-110, 608 Second Avenue S.,
Minneapolis, Minnesota 55402, or at such other address as may be specified in
writing by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________)(or such lesser amount
as shall equal the aggregate unpaid principal amount of the Term Loan made by
the Lender to the Borrower under the Credit Agreement (defined below)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.


This Note is one of the “Term Notes” referred to in the Amended, Restated and
Consolidated Credit Agreement dated as of July 17, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Equity LifeStyle Properties, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof, the Administrative Agent, and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof. Capitalized terms used
herein and not defined herein shall have the respective meanings given to such
terms in the Credit Agreement.


The Credit Agreement, among other things, (a) permits the prepayment of the
Loans evidenced by this Note by the Borrower subject to certain terms and
conditions and (b) provides for the acceleration of the maturity of the Loans
evidenced by this Term Note upon the occurrence of certain specified events.


Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.


[This Note is being issued in replacement of that certain Term Loan Note dated
as of _______ __, 20__, executed and delivered by Borrower party thereto and
payable to the order of the Lender, as amended and in effect immediately prior
to the date hereof. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH
SUCH OTHER TERM NoTE.]


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.




[Signatures on Following Page]

L-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date written above.


MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:    Equity LifeStyle Properties, Inc., a Maryland corporation, its general
partner




By:__________________________________________
Name:_____________________________________    
Title:______________________________________
    



L-2

--------------------------------------------------------------------------------




EXHIBIT M


FORM OF NOTICE OF TERM BORROWING


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
__________________________
__________________________
Attn: _____________________


Ladies and Gentlemen:


Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of July 17, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among MHC
Operating Limited Partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


1.
Pursuant to Section 2.2.(b) of the Credit Agreement, the Borrower hereby
requests that the Term Loan Lenders make Term Loans to the Borrower in an
aggregate amount equal to $___________________.



2.
The Borrower requests that such Term Loans be made available to the Borrower on
____________, 20__.



3.
The proceeds of such Term Loans will be used for
___________________________________________.



4.
The Borrower hereby requests that such Term Loans be of the following Type:



[Check one box only]    
ž¨    Base Rate Loans
ž¨    LIBOR Loans, with an initial Interest Period for a duration of:


[Check one box only]
ž¨    one month
ž¨    three months
ž¨    six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and, as of the date of the making of the requested Term
Loans, and immediately after giving effect thereto, (a) no Default or Event of
Default exists or shall exist; and (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are and shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty is and shall be
true and correct in all respects) with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty was true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Term Loans contained in Article V. of
the Credit Agreement will

M-1

--------------------------------------------------------------------------------




have been satisfied (or waived in accordance with the applicable provisions of
the Loan Documents) at the time such Term Loans are made.


[Signatures on Following Page]
    

M-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership


By:    Equity LifeStyle Properties, Inc., a Maryland corporation, its general
partner




By:__________________________________________
Name:_____________________________________    
Title:______________________________________
    



M-3

--------------------------------------------------------------------------------




EXHIBIT N-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended, Restated and Consolidated Credit
Agreement dated as of July 17, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), Equity LifeStyle Properties, Inc. (the
“Parent”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]




By: __________________________________    
Name: _____________________________    
Title: ______________________________    


Date: ________ __, 20__







N-1-1

--------------------------------------------------------------------------------




EXHIBIT N-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended, Restated and Consolidated Credit
Agreement dated as of July 17, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), Equity LifeStyle Properties, Inc. (the
“Parent”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By: __________________________________    
Name: _____________________________    
Title: ______________________________        


Date: ________ __, 20__





N-2-1

--------------------------------------------------------------------------------




EXHIBIT N-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended, Restated and Consolidated Credit
Agreement dated as of July 17, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), Equity LifeStyle Properties, Inc. (the
“Parent”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By: __________________________________    
Name: _____________________________    
Title: ______________________________        


Date: ________ __, 20__









N-3-1

--------------------------------------------------------------------------------




EXHIBIT N-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Amended, Restated and Consolidated Credit
Agreement dated as of July 17, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), Equity LifeStyle Properties, Inc. (the
“Parent”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By: __________________________________    
Name: _____________________________    
Title: ______________________________            


Date: ________ __, 20__



N-4-1